Exhibit 10.9

Portions of this exhibit marked [*] are omitted and

are requested to be treated confidentially.

EXCLUSIVE LICENSE AGREEMENT

This Agreement is made effective the 26th day of May, 2006 (hereinafter called
the “Effective Date”), by and between Dainippon Sumitomo Pharma Co., Ltd., a
Japanese corporation having a place of business at 6-8 Doshomachi 2-chome,
Chuo-ku, Osaka 541-0045, Japan (hereinafter called “DSP”), and Chelsea
Therapeutics, Inc., a Delaware corporation having a place of business at 13950
Ballantyne Corporate Place, Suite 325, Charlotte, NC 28277, U.S.A. (hereinafter
called “Chelsea”). DSP and Chelsea may be referred to herein individually as a
“Party” or together, as the “Parties”.

WHEREAS, DSP owns certain intellectual property and proprietary information
relating to “L-DOPS” (as defined below), and DSP is willing to grant an
exclusive license and certain rights as more particularly set forth herein to
Chelsea under such intellectual property and information and Chelsea desires
such exclusive license and rights under such intellectual property and
information, subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the Parties covenant and agree as follows:

1. Definitions.

For the purpose of this Agreement, the following definitions shall apply.

1.1 “Affiliate” means any person, partnership, joint venture, limited liability
company, corporation or other legal entity recognized in the world, including
but not limited to subsidiaries, now or hereafter existing, in which a Party is
directly or indirectly owned or controlled by, under common ownership or control
with, or that owns or controls the subject Party. For purposes of this
paragraph, “own” or “control” means direct or indirect ownership or control of:

(a) at least fifty percent (50%) of the outstanding shares or securities
entitled to vote for the election of directors or similar managing authority of
the subject entity, if such entity has voting shares or stock or other voting
securities;

(b) at least fifty percent (50%) of the ownership interest representing the
right to make the decisions for the subject entity, if such entity does not have
voting shares or stock or other voting securities; or

(c) any other ability or power to elect at least one-half of the board of
directors or similar managing authority of the subject entity, whether by
contract or otherwise.

1.2 “Combination Product” means any Licensed Product that is a pharmaceutical
preparation incorporating L-DOPS and one or more therapeutically active
pharmaceutical ingredients as its main active ingredients.

1.3 “Compound” means the drug substance of L-DOPS.

 

1



--------------------------------------------------------------------------------

1.4 “Control” means, with respect to any Patent, Know-How or any other
intellectual property right, possession of the right, whether directly or
indirectly, and whether by ownership, license or otherwise, to assign, or grant
a license, sublicense or other right to or under, such Patent, Know-How or any
other intellectual property right as provided for herein without violating the
terms of any agreement or confidentiality obligations with any Third Party.

1.5 “Drug Master File” mean a reference file submitted by DSP to the FDA that is
used in the review of investigational and marketing applications for human drugs
and that, at a minimum, contains all information and know-how necessary to
manufacture the Compound.

1.6 “Exploitation”, “Exploit” or “Exploiting” means to make, have made, import,
have imported, export, have exported, use, have used, sell, have sold, offer for
sale, or otherwise dispose of, including any and all discovery, research,
development, registration, modification, enhancement, improvement, manufacture,
storage, formulation, exportation, transportation, distribution, promotion and
marketing activities related thereto.

1.7 “First Commercial Sale” means the first shipment of commercial quantities of
any Licensed Product sold to a Third Party by a Party, its Affiliate or
Sublicensee in any country after receipt of Marketing Authorization Approval for
such Licensed Product in such country. Sales for test marketing, sampling and
promotional uses or clinical trial or research purposes or compassionate uses
shall not be considered to constitute a First Commercial Sale.

1.8 “Generic Competition” means, on a country-by-country basis and Licensed
Product-by-Licensed Product basis, the presence of one or more Generic Products
that, in the aggregate, have obtained sales greater than [*] percent ([*]%) of
the combined sales of such Licensed Product together with such Generic Products
in the relevant country of the Territory, as measured in the local currency, in
any calendar quarter, and which Generic Product sales are evidenced by
independent market data (where reasonably available and reliable), such as that
published by IMS Health Incorporated or similar services.

1.9 “Generic Product” means a drug product that contains the same active
pharmaceutical ingredient, dosage form and route of administration and is
bioequivalent to and is intended for the same indication as a Licensed Product
(inactive ingredients may vary) and is approved for marketing and sale by the
relevant Governmental Authority in a country where such Licensed Product is
sold. It is understood that the Generic Product shall not include L-DOPS
marketed, manufactured or distributed in any manner by Chelsea, its Affiliates
and/or Sublicensees.

1.10 “Governmental Authority” means any court, tribunal, arbitrator, agency,
legislative body, commission, official or other instrumentality of: (i) any
government of any country; (ii) a federal, state, provincial, county, city or
other political subdivision thereof; or (iii) any supranational body, including
but not limited to, the European Agency for the Evaluation of Medicinal
Products.

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

2



--------------------------------------------------------------------------------

1.11 “Improvement” means any (i) new means of delivering L-DOPS (ii) new or
revised formulations of L-DOPS, (iii) new use/indication of L-DOPS, or (iv) new
manufacturing method/process of L-DOPS.

1.12 “Know-How” means all information regarding L-DOPS, including but not
limited to, all information, formulations, materials, data, drawings, sketches,
designs, testing and test results, records and Regulatory Documentation relating
to L-DOPS.

1.13 “L-DOPS” means L-threo-3,4-dihydroxyphenylserine.

1.14 “Laws” means all laws, statutes, rules, regulations, including but not
limited to, current Good Manufacturing Practice regulations as specified in 21
C.F.R. §§ 210 and 211; Investigational New Drug Application regulations at 21
C.F.R. § 312; NDA regulations at 21 C.F.R. § 314; relevant provisions of the
Federal Food, Drug and Cosmetic Act, and other laws and regulations enforced by
the United States Food and Drug Administration (“FDA”), ordinances and other
pronouncements having the binding effect of law of any Governmental Authority.

1.15 “Licensed Field” means the treatment, palliation or prevention of all human
diseases.

1.16 “Licensed Know-How” means any Know-How Controlled by DSP during the Term
that is necessary or useful for the Exploitation of the Licensed Products in the
Territory under this Agreement or is related to L-DOPS. Licensed Know-How does
not include any Licensed Patents. Licensed Know-How includes, but is not limited
to the items set forth in Exhibit B attached hereto.

1.17 “Licensed Patents” means all Patents that are Controlled by DSP or its
Affiliates as of the Effective Date and at any time during the Term that claim
or cover any invention necessary or reasonably useful for the Exploitation of
the Licensed Products in the Territory under this Agreement. The Licensed
Patents shall be listed on Exhibit A attached hereto and incorporated herein.
The Parties recognize that there are no Licensed Patents as of the Effective
Date. During the Term, DSP may file patent applications that fall into the
Licensed Patents as set forth in Exhibit A. The Parties agree that upon filing
the patent application, it shall be deemed a Licensed Patent under this
Agreement, without modification of the milestone and royalty payments and other
conditions provided for in this Agreement, and Exhibit A shall be automatically
amended to add the patent application.

1.18. “Licensed Product” means a pharmaceutical preparation or formulation
containing L-DOPS, whether or not such Licensed Product is used as a single
agent or in combination with other therapeutically active components. Licensed
Product includes Combination Products.

1.19 “Marketing Authorization Approval” means all approvals, licenses,
registrations or authorizations required by or from a Governmental Authority in
the Territory for sale and marketing of a Licensed Product in its jurisdiction,
including any applicable pricing, final labeling and reimbursement approvals of
such Governmental Authority.

 

3



--------------------------------------------------------------------------------

1.20 “Net Sales” means the total gross receipts for sales of a Licensed Product
received by or on behalf of Chelsea or any of its Affiliates or Sublicensees
less the sum of the following: (a) usual trade discounts to customers,
retroactive price reductions, or other allowances actually allowed or granted
from the billed amount and taken; (b) sales, tariff duties and/or use taxes
directly imposed and with reference to particular sales; (c) allowances,
rebates, credits and refunds for returned or defective Licensed Products;
(d) shipping, freight, and insurance costs and (e) chargeback payments and
rebates (or the equivalent thereof) actually granted to managed health care
organizations, wholesalers, or to federal, state/provincial, local and other
governments, including their agencies, purchasers, and/or reimbursers, or to
trade customers, provided that total sum of deduction shall not exceed [*]
percent ([*]%) of the total gross receipts.

For purposes of calculating Net Sales, “sale” shall include any transfer or
other disposition for consideration, and Net Sales shall include the fair market
value of all consideration received by Chelsea, its Affiliates or Sublicensees
in respect of any sale of a Licensed Product, whether such consideration is in
cash payment, in kind or in any other form, subject to the deductions in (a) –
(e) above; provided, however, that sales of Licensed Products for clinical
trials, test marketing, promotional or sampling purposes, or research purposes
or compassionate uses shall not constitute Net Sales for purposes of this
Agreement. Amounts received by Chelsea or its Affiliates or Sublicensees for the
sale of Licensed Products among Chelsea and its Affiliates and Sublicensees for
resale shall not be included in the computation of Net Sales hereunder.

1.21 “Orphan Drug Designation” means designation by FDA of a product as an
orphan drug in accordance with the provisions of 21 C.F.R. § 316.20.

1.22 “Patents” means patents and patent applications including United States
provisional applications and foreign priority applications and any
continuations, continuations-in-part, divisionals, registrations, confirmations,
revalidations, reissues, Patent Cooperation Treaty (PCT) applications, utility
models, design patents, petty patents as well as all related extensions,
restorations of terms and/or reissues and foreign counterparts of the foregoing
and all other intellectual property related to the application or patent
including supplementary protection certificates or any other such right; in each
case, to the extent the same has not been held, by a court or Governmental
Authority of competent jurisdiction, to be invalid or unenforceable in a
decision from which no appeal can be taken.

1.23 “Person” means any natural person, corporation, general partnership,
limited partnership, limited liability company, joint venture, proprietorship or
other de jure entity organized under the Laws of any jurisdiction.

1.24 “Phase II Clinical Trial(s)” means, with respect to the United States,
well-controlled clinical trials in human subjects, including clinical trials
conducted in patients with a condition, and designed to evaluate clinical
activity (including but not limited to, pertinent pharmacodynamic effects or
biomarker

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

4



--------------------------------------------------------------------------------

responses) and safety for a Licensed Product for one or more indications, as
well as to obtain an indication of the dosage regimen required, as more fully
defined in 21 C.F.R. § 312.21(b), as may be amended, and, with respect to any
other country or jurisdiction, the equivalent of such a clinical trial in such
other country or jurisdiction.

1.25 “Phase III Clinical Trial(s)” means, with respect to the United States,
large-scale, pivotal, clinical trials conducted in a sufficient number of human
patients whose primary objective is to obtain a definitive evaluation of the
therapeutic efficacy and safety of a Licensed Product in patients for the
particular indication in question that is needed to evaluate the overall
risk-benefit profile of such Licensed Product and to provide an adequate basis
for obtaining requisite regulatory approval(s) and product labeling, as more
fully defined in 21 C.F.R. § 312.21(c), as may be amended, and, with respect to
any other country or jurisdiction, the equivalent of such a clinical trial in
such other country or jurisdiction.

1.26 “Reasonable Commercial Efforts” means efforts consistent with those
generally utilized by companies of a similar size for their own internally
developed pharmaceutical products of similar market potential, at a similar
stage of their product life taking into account the existence of other
competitive products in the market place or under development, the proprietary
position of the product, the regulatory structure involved, the anticipated
profitability of the product and other relevant factors. It is understood that
such product potential may change from time to time based upon changing
scientific, business and marketing and return on investment considerations.

1.27 “Regulatory Authority” means any applicable Government Authorities
regulating or otherwise exercising authority with respect to the Exploitation of
a Licensed Product in the Territory under this Agreement, including the FDA.

1.28 “Regulatory Documentation” means all appropriate future and then currently
available documents, including but not limited to applications, registrations,
licenses, authorizations and approvals, all appropriate future and then
currently available correspondence submitted to or received from Regulatory
Authorities (including minutes and official contact reports relating to any
communications with any Regulatory Authority), all appropriate future and then
currently available supporting documents and all appropriate future and then
currently available clinical studies and tests, relating to L-DOPS, and all
appropriate future and then currently available data contained in any of the
foregoing, including all appropriate future and then currently available
regulatory drug lists, advertising and promotion documents, adverse event files
and complaint files possessed by DSP that are useful or necessary for Exploiting
the Licensed Product and obtaining the Marketing Authorization Approvals in the
Territory. Regulatory Documentation includes, but is not limited to the
documents set forth in Exhibit B attached hereto.

1.29 “Sublicensee” means any sublicensee of Chelsea with respect to the license
and rights granted under this Agreement.

1.30 “Third Party” means a Person who is not a Party or an Affiliate of a Party.

 

5



--------------------------------------------------------------------------------

1.31 “Term” means the period from the Effective Date until the expiration of
Chelsea’s obligation to pay royalties as described in Section 4.3 hereof.

1.32 “Territory” means all countries of the world excluding Japan, Korea, China
and Taiwan.

2. Grant.

2.1 License. Subject to the terms of this Agreement, DSP hereby grants to
Chelsea a worldwide, exclusive license and rights in the Licensed Field under
the Licensed Know-How and Licensed Patents to Exploit L-DOPS and Licensed
Products in the Territory.

2.2 Sublicenses. Chelsea may grant written sublicenses to Third Parties and its
Affiliates with respect to the license and rights granted hereunder, provided
that Chelsea shall provide DSP with a copy of any executed sublicense agreement
within ten (10) days of its execution and shall have the Sublicensee(s) bound by
applicable obligations no less strict than those contained in this Agreement.
Further, upon DSP’s reasonable request, Chelsea shall provide DSP with
information in its possession, subject to confidentiality, concerning identity,
business operations and creditworthiness of any proposed or actual Sublicensee.
Chelsea shall be solely responsible for any obligations which Chelsea may have
under any sublicense agreement, including but not limited to transfer of the
Licensed Know-How to the Sublicensee and DSP shall not be obligated to perform
such Chelsea’s obligations, unless otherwise provided for in this Agreement or
agreed upon between the Parties.

3. Technology Transfer; Diligence.

3.1 Joint Committee. Promptly after the Effective Date, the Parties shall
establish a Joint Committee as described in this Section 3.1. The Joint
Committee shall exist during the Term and shall meet as mutually agreed upon to
discuss the status of Exploitation of Licensed Products by Chelsea, its
Affiliates and Sublicensees, including but not limited to the following
subjects;

 

  1) Requests for data and grounds for the requests,

 

  2) Development plan of the Improvements, and

 

  3) Confirmation of no negative influences of Exploitation of the Licensed
Product in the Territory on Exploitation of the Licensed Product outside the
Territory.

provided, however, that the Joint Committee shall have no authority to amend
this Agreement and, except as set forth in Sections 3.2, 3.3, 3.6 and 7 of this
Agreement and Sections 5.1 and 5.2 of the Supply Agreement (as defined in
Section 7.2), shall have no authority to make decisions regarding this Agreement
or the Exploitation of Licensed Products. The Joint Committee shall be comprised
of at least two (2) representatives from each of Chelsea and DSP, or such other
number as the Parties may agree (as set forth in Exhibit C attached hereto). The
Joint Committee’s decisions on the matters set

 

6



--------------------------------------------------------------------------------

forth in Sections 3.2, 3.3, 3.6 and 7 of this Agreement and Sections 5.1 and 5.2
of the Supply Agreement shall be made by unanimous agreement and the Parties
shall have good faith discussions and use their best efforts to reach unanimous
agreement. In case that the Joint Committee cannot reach unanimous agreement,
the matter in dispute shall be discussed in good faith by the presidents or
other representatives of the Parties to have amicable solution and the Parties
shall make their best efforts to have amicable solution on the matter within
ninety (90) days. In case the Parties fail to amicably solve the matter within
the ninety (90)-day period, the matter shall be solved pursuant to Section 11.4.

3.2 Know-How Transfer. Promptly after the Effective Date, DSP shall provide
Chelsea with copies of Licensed Know-How which is possessed by DSP.
Notwithstanding the foregoing, DSP shall have no obligation to provide Chelsea
with Know-How related to manufacturing the active pharmaceutical ingredient of
L-DOPS, provided that DSP shall file a Drug Master File with the FDA and shall
use Reasonable Commercial Efforts to make such filing on or before June 1, 2007,
provided that if Chelsea’s development of L-DOPS is delayed for any reason from
the schedule in the development plan set forth in Exhibit D attached hereto,
such deadline shall be adjusted to a later date according to the actual
situation of Chelsea’s development of L-DOPS. DSP hereby grants Chelsea the
right to reference the Drug Master File. In the event that DSP fails to file a
Drug Master File with the FDA on or before June 1, 2007 or such later date, DSP
shall provide Chelsea with the required information within ninety (90) days of
the scheduled IND filing provided for in Exhibit D that will allow Chelsea to
file an IND with the FDA. Chelsea shall reimburse DSP for all costs reasonably
incurred in connection with such transfer, including but not limited to expenses
of English translation, that are unanimously agreed upon by the Joint Committee.

3.3 Improvements. If during the Term, any Party (“Inventing Party”) reduces to
practice an Improvement that it Controls, then it shall immediately disclose the
same to the other Party (“Non-Inventing Party”). The Non-Inventing Party may
receive a license for such Improvements during the Term of this Agreement.
During the Term, (i) the Non-Inventing Party shall receive a perpetual,
irrevocable, royalty-free, non-exclusive license to Exploit such Improvements,
outside of the Territory if DSP is the Non-Inventing Party and in the Territory
if Chelsea is the Non-Inventing Party, and solely in connection with the
Exploitation of L-DOPS and (ii) the Inventing Party shall, subject to the
Non-Inventing Party’s payment of all costs and expense reasonably incurred,
transfer to the Non-Inventing Party copies of information, formulations,
materials, data, drawings, sketches, and designs relating to such Improvement
that are Controlled by the Inventing Party and are useful or reasonably
necessary for the Non-Inventing Party to Exploit the Improvement, outside the
Territory if DSP is the Non-Inventing Party and in the Territory if Chelsea is
the Non-Inventing Party. The costs and expenses to be paid by the Non-Inventing
Party for such transfer shall be unanimously agreed upon by the Joint Committee.
DSP and Chelsea shall negotiate in good faith an agreement under which the
Inventing Party shall grant the Non-Inventing Party a royalty-bearing,
non-exclusive license to use such Improvements invented after expiration or
termination of this Agreement.

 

7



--------------------------------------------------------------------------------

3.4 Data. Chelsea, at DSP’s cost and expense, shall provide DSP with access to
data it generates and Controls during the Term, relating to L-DOPS which Chelsea
believes is useful or reasonably necessary for DSP to Exploit L-DOPS outside of
the Territory. DSP shall have a perpetual, irrevocable, royalty-free
non-exclusive right to use such data solely in connection with Exploiting L-DOPS
outside of the Territory during and after the Term of this Agreement. DSP and
Chelsea shall negotiate in good faith an agreement, under which either Party
shall provide the other Party with a royalty-bearing, exclusive or non-exclusive
access to data the Party generates and Controls after expiration or any
termination of this Agreement.

3.5 Diligence. Chelsea shall use Reasonable Commercial Efforts to obtain Orphan
Drug Designation for one or more Licensed Products from the FDA in a
commercially reasonable period of time. Chelsea shall use Reasonable Commercial
Efforts to bring the Licensed Product to market through a reasonably diligent
program for the Exploitation of the Licensed Product, including formulation and
packaging of the Licensed Product. Chelsea shall use Reasonable Commercial
Efforts to secure the Marketing Authorization Approval in accordance with the
development plan set forth in Exhibit D attached hereto. Particularly, Chelsea
shall use Reasonable Commercial Efforts to file (i) one New Drug Application
(“NDA”) with the FDA on or before [*], and (ii) one Marketing Authorization
Application with the European Agency for the Evaluation of Medicinal Products on
or before [*]. In addition, Chelsea shall use Reasonable Commercial Efforts to
maximize the sales of the Licensed Products, provided that specific methods for
such Reasonable Commercial Efforts shall be determined solely by Chelsea or its
Sublicensee. Any of the obligations in this Section 3.5 and the development plan
set forth in Exhibit D attached hereto may be modified by Chelsea subject to
DSP’s written approval, which approval shall not be unreasonably withheld or
delayed. DSP’s sole and exclusive remedy for any failure by Chelsea to perform
its obligations under this Section 3.5 shall be to terminate this Agreement by
providing Chelsea with sixty (60) days prior written notice, unless Chelsea
commences or resumes to perform such obligations during such sixty (60) day
period.

3.6 ADR Reporting. Each Party agrees to provide each other with adverse drug
events occurring or having occurred in connection with the use of the L-DOPS
and/or the Licensed Product which come into its knowledge. The Parties agree to
handle data and information on adverse drug events occurring or having occurred
in connection with the use of the L-DOPS and/or the Licensed Product according
to the respective ICH-Guidelines, FDA requirements, requirements of the relevant
European registration authorities, requirements of the Regulatory Authority
and/or requirements of any other relevant regulatory authority. Any information
furnished by either DSP or Chelsea under this Section 3.6 shall be treated as
Confidential Information pursuant to Section 9 of this Agreement, provided that
either Party may provide such information to the Regulatory Authority in
compliance with any applicable law and/or regulation.

No later than the initiation by Chelsea of the first clinical trial of the
Licensed Product in the Territory, the Parties shall negotiate in good faith and
execute a Clinical Pharmacovigilance Agreement specifying the procedure for the
exchange of information on the adverse drug events which may occur during the
development of the Licensed Product.

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

8



--------------------------------------------------------------------------------

After completion of the last clinical trial for the application for the
Marketing Authorization Approval for the first country in which such application
is to be made, but no later than the expected date when Chelsea obtains the
first Marketing Authorization Approval in the Territory, the Parties shall
negotiate in good faith and execute a Post Marketing Pharmacovigilance Agreement
which includes, without limitation, handling of post marketing studies and
spontaneous or literature reports, surveillance in relation to the Licensed
Product, in the Territory by Chelsea, its Affiliates and its Sublicensees, and
outside the Territory by DSP, its Affiliates and its licensees, specifying the
procedure for the exchange of information on the adverse drug events which may
occur after the first commercial sale of the Licensed Product.

DSP shall be solely responsible for reporting adverse drug events to the
regulatory authorities outside the Territory. Chelsea, as a party owning the
Marketing Authorization Approval or any application thereof, including an IND
and an NDA, shall be solely responsible for reporting adverse drug events to the
Regulatory Authority in the Territory. The Parties will maintain a safety
database for L-DOPS and the Licensed Product to enable the Parties to manage
safety data collected and fulfill their own regulatory requirements.

3.6.1 Further Provisions. Both as an integral part of the procedures referred to
in Section 3.6 and as a separate obligation under this Agreement, further
provisions concerning the reporting and notification of adverse drug reactions
shall be separately negotiated in good faith and agreed upon by the Parties
promptly after Effective Date to comply with regulatory requirements.

3.7 Postponement. Upon receiving the Marketing Authorization Approval in any
country of the Territory, Chelsea shall notify DSP in writing of that event,
together with the expected date of First Commercial Sale, which shall not be
unreasonably late after receiving the Marketing Authorization Approval. Chelsea
may change such expected date of First Commercial Sale, at no cost to Chelsea,
by notifying DSP in writing, together with rationale for such change, prior to
the beginning of the calendar month during which the expected date of such First
Commercial Sale is scheduled to occur. Chelsea may not postpone the expected
date of First Commercial Sale (“Postponement”) more than once in any country of
the Territory. In the event of a Postponement, other than due to a delay in
supply of the Compound by DSP, Chelsea shall be responsible for and pay to DSP
the costs of the Compound ordered under any firm order (whether such orders have
been delivered by DSP or not) subject to the conditions set forth in the Supply
Agreement, and Chelsea shall have no other responsibility to DSP as a result of
such Postponement.

4. Consideration.

4.1 License Fee. Within sixty (60) days of the Effective Date: (i) Chelsea shall
pay DSP One Hundred Thousand U.S. Dollars (US$100,000); and (ii)

 

9



--------------------------------------------------------------------------------

subject to execution of a Subscription Agreement in substantially the form
attached hereto as Exhibit E, Chelsea shall cause its Affiliate, Chelsea
Therapeutics International, Ltd. (“CTI”), to issue to DSP CTI’s Common Stock
with a value of Two Hundred Fifty Thousand U.S. Dollars (US$250,000), which
value is based on the average closing price for the ten (10) trading days prior
to the Effective Date.

4.2 Milestone Fees. Chelsea shall pay the amounts detailed below within thirty
(30) days of the achievement of the corresponding milestones.

 

Milestone

 

Milestone Fee

Receipt of [*]

  US$[*]. DSP may at its own discretion elect to receive US$[*] of such amount
in the form of Common Stock of CTI, valued at the average closing price for the
ten trading days prior to the date of the corresponding milestone, subject to
execution of a Subscription Agreement in substantially the form attached hereto
as Exhibit E.

The [*]

 

US$[*]

[*]

 

US$[*]

[*]

 

US$[*]

The first [*] US$[*]

 

US$[*]

Each milestone payment above shall only be made once under this Agreement upon
the initial accomplishment of the relevant milestone.

4.3 Running Royalty. Chelsea shall pay DSP, within ninety (90) days following
the end of each calendar year, [*] Percent ([*]%) of Net Sales of each Licensed
Product by Chelsea, its Affiliates and its Sublicensees for the previous
calendar year. All obligations of Chelsea to pay DSP royalties for Exploitation
of Licensed Products shall expire (i) with respect to the North America which
constitutes

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

10



--------------------------------------------------------------------------------

USA, Canada and Mexico, eight (8) years after the First Commercial Sale in USA,
and (ii) with respect to the remainder of the Territory, eleven (11) years after
the First Commercial Sale in any country of UK, France, Italy, Germany and
Spain, and upon expiration of the relevant royalty term, all of the licenses and
rights granted to Chelsea hereunder shall become irrevocable, perpetual,
fully-paid, and royalty-free.

4.4 Bundling. In the event that a Licensed Product is included as a “bundle” of
products or services, Chelsea, as applicable, may discount the list price of the
Licensed Product contained in the bundle in calculating the Net Sales of such
Licensed Product for purposes of calculating royalties and milestones due under
this Agreement by no more than the average percentage discount of all products
in a particular “bundle,” calculated as [1-(A/B)] x 100, where “A” equals the
total discounted price of a particular “bundle” of products, and “B” equals the
sum of the undiscounted bona fide list prices of each unit of every product in
such “bundle”. Chelsea shall provide to DSP, to the extent reasonably available
or ascertainable, documentation establishing such average discount with respect
to each “bundle”. If Chelsea cannot so establish the average discount of a
“bundle,” Net Sales for the “bundled” Licensed Product shall be based on (i) the
median selling price of the Licensed Product alone during the applicable
calendar quarter, if the Licensed Product is sold in a non-”bundled” form during
such calendar quarter, or, if such Licensed Product is not sold in a
non-”bundled” form during such calendar quarter, (ii) the undiscounted list
price of the Licensed Product in the “bundle”. If a Licensed Product in a
“bundle” is not sold separately, and/or no bona fide list price exists for such
Licensed Product or the other products included in the “bundle,” then the
Parties shall negotiate in good faith, based on a commercially reasonable
determination of the relative values and/or imputed prices of the “bundled”
product’s constituent products and Licensed Product, and imputed discounts
provided with respect thereto, an alternative determination of Net Sales with
respect to the Licensed Product included in such “bundled” product consistent
with the intent of this Section 4.4.

4.5 Combination Products. In the event a Licensed Product is sold which is a
Combination Product, for purposes of determining payments due under Section 4.3,
Net Sales of Combination Products shall be calculated by multiplying the Net
Sales of the Combination Product by the fraction A over A+B, in which A is the
Gross Selling Price (as defined below) of the Licensed Product when such
Licensed Product is sold in substantial quantities comprising L-DOPS as the sole
therapeutically active ingredient during the applicable accounting period in
which the Net Sales of the Licensed Product were calculated, and B is the Gross
Selling Price of products incorporating solely the other therapeutically active
ingredients contained in the Combination Product sold separately in substantial
quantities during the applicable accounting period. In the event that no
separate sale of either the Licensed Product comprising L-DOPS as the sole
therapeutically active ingredient or products incorporating solely the other
therapeutically active ingredients of the Combination Product are made during
the accounting period in which the Net Sales were calculated, or if the Gross
Selling Price for a product solely incorporating a particular therapeutically
active ingredient cannot be determined for the applicable accounting period, Net
Sales allocable to the Licensed Product and Combination Product shall be
determined by mutual agreement reached in good faith by the Parties prior to the
end of

 

11



--------------------------------------------------------------------------------

the accounting period in question based on a reasonably equitable method of
determining same that takes into account, in the Territory, variations in
potency, the relative contribution of each therapeutically active ingredient in
the Combination Product, and relative value to the end user of each
therapeutically active ingredient. For purposes of this Section, “Gross Selling
Price” shall mean the gross price at which a product incorporating such
therapeutically active ingredient as the sole therapeutically active ingredient
is sold to a Third Party, before discounts, deductions, credits, taxes or
allowances.

4.6 Third Party Royalties. In the event that:

4.6.1 a Licensed Product, not to include Improvements or any future DSP’s
Patents not existing as of the Effective Date, is deemed by a final,
unappealable decision of a court of competent jurisdiction to infringe a claim
of a patent(s) owned or controlled by a Third Party in any given country of the
Territory, and Chelsea licenses such patent(s) in settlement of such claims
(“Infringement License”), or

4.6.2 Chelsea determines, in its reasonable discretion, that it is commercially,
reasonably necessary or advisable to pay royalties to a Third Party to obtain a
license to practice any Third Party’s rights in order to Exploit a Licensed
Product, not to include Improvements or any future DSP’s Patents not existing as
of the Effective Date, in any given country of the Territory (“Necessary
License”),

4.6.3 then Chelsea may deduct up to [*] percent ([*]%) of any fees, milestones,
and royalties paid for such Infringement Licenses and Necessary Licenses due to
such Third Parties (or such amounts paid by Chelsea in settlement of such
infringement action) from the royalties otherwise due to DSP pursuant to
Section 4.3 hereof, provided that the royalties to be paid by Chelsea pursuant
to Section 4.3 shall be in no event less than [*] percent ([*]%) of Net Sales
and provided that any additional amounts paid by Chelsea and not deducted shall
be carried over to subsequent periods that royalties are due, and provided
further that Chelsea shall provide DSP with detailed information on the
Infringement Licenses and Necessary Licenses prior to obtaining such
Infringement Licenses and Necessary Licenses.

4.7 Compulsory Licenses. Should a compulsory license be granted, or be the
subject of a possible grant, to a Third Party under the applicable laws of any
country in the Territory under the Licensed Patents licensed hereunder, Chelsea
shall notify DSP, including any material information concerning such compulsory
license, and the running royalty rate payable hereunder for sales of Licensed
Products in such country shall be adjusted to match any lower royalty rate
granted to such Third Party for such country with respect to the sales of such
Licensed Products to the extent the Licensed Patents cover the Licensed Product,
provided that during such periods such Third Parties sell or offer for sale
under the compulsory license articles that compete with the Licensed Products
then marketed and sold by Chelsea in that country.

4.8 Generic Competition. If the Licensed Product does not receive or maintain
the Orphan Drug Designation in the USA, through no fault of Chelsea, its

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

12



--------------------------------------------------------------------------------

Affiliates or Sublicensees, and during the Term, there is Generic Competition in
the country, then, on a Licensed Product-by-Licensed Product basis, the royalty
to be paid on the Net Sales of the Licensed Product in the USA pursuant to
Section 4.3, as it may be adjusted or affected by Sections 4.3, 4.5, and 4.6,
will be reduced by [*] percent ([*]%).

4.9 Net Sales Report. Within sixty (60) days following the end of each calendar
quarter following the First Commercial Sale in the Territory, Chelsea shall
submit to DSP a written report setting forth Net Sales in the Territory on a
country-by-country basis and Licensed Product-by-Licensed Product basis during
such calendar quarter and calendar year-to-date, total royalty and milestone
payments due to DSP, relevant sales and pricing data in support of royalties
paid on Licensed Product sold as a “bundle” and Combination Products, and
relevant information as necessary to support any reduction in royalties paid
resulting from the application of Section 4 hereof. Net Sales reporting shall
terminate upon expiration of the obligations of Chelsea to pay royalties
pursuant to Section 4.3.

4.10 Payment Terms. Except as otherwise set forth herein, all sums due to DSP
shall be payable in United States dollars. Except as otherwise set forth herein
with respect to royalties and sales-based milestones, all other payments due
hereunder shall be paid within thirty (30) days following receipt of an invoice
requesting such payment. In this respect, Chelsea shall diligently and promptly
notify DSP in writing of occurrence of any event of the milestone payment. For
conversion of foreign currency to U.S. dollars, the conversion rate shall be the
New York foreign exchange rate quoted in The Wall Street Journal on the last
business day of the relevant reporting period set forth in Section 4.9.

4.11 Financial Records; Audits. Chelsea shall keep at its corporate
headquarters, accurate and complete records of milestones achieved and Net
Sales, which are necessary to determine the amounts due to DSP under this
Agreement. Such records shall be retained by Chelsea for at least the seven
(7) calendar years following the end of the calendar year during which such Net
Sales or milestones were achieved. During normal business hours and with
reasonable advance written notice to Chelsea, such records shall be made
available for inspection, review and audit, at the request of DSP, by an
independent certified public accountant appointed by DSP and reasonably
acceptable to Chelsea for the purpose of verifying the accuracy of accounting
reports and payments pursuant to this Agreement. Such auditor shall be required
to enter into a confidentiality agreement with Chelsea prior to performing the
audit. The final report of the auditor, including methodology and supporting
documentation, shall be transmitted to both Parties. Such audits may not be
performed by DSP more than once per calendar

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

13



--------------------------------------------------------------------------------

year and the right to audit shall terminate one (1) calendar year after
expiration of the obligations of Chelsea to pay royalties pursuant to
Section 4.3. All costs and expenses incurred in performing any such audit shall
be paid by DSP unless the audit discloses at least a five percent (5%) shortfall
in payments made with respect to a calendar quarter, in which case Chelsea shall
bear the reasonable, documented cost of the audit. DSP shall be entitled to
recover any shortfall in payments as determined by such audit and Chelsea shall
pay such shortfall to DSP in such manner as mutually agreed upon by the Parties.

5. Certain Warranties.

5.1 Mutual Representations and Warranties. Chelsea and DSP each represents and
warrants to the other, with respect to itself and not the other Party, as of the
Effective Date that:

5.1.1 Such Party: (i) is a company duly organized, validly existing and in good
standing under the Laws of its jurisdiction of organization; (ii) has the
requisite corporate power and authority and the legal right to conduct its
business as now conducted and hereafter contemplated to be conducted; and
(iii) has obtained or will obtain all necessary licenses, permits, consents, or
approvals from or by, and has made or will make all necessary notices to, all
Governmental Authorities having jurisdiction over such Party that are required
for such Party’s performance of this Agreement;

5.1.2 The execution, delivery and performance of this Agreement by such Party:
(i) are within the corporate power of such Party; (ii) have been duly authorized
by all necessary or proper corporate action; (iii) do not conflict with any
provision of the organizational documents of such Party; (iv) do not, to the
best of such Party’s knowledge, violate any Law or any order or decree of any
court or Governmental Authority; and (v) do not violate or conflict with any
terms of any indenture, mortgage, deed of trust, lease, loan, agreement or other
instrument to which such Party is a party, or by which such Party is bound; and

5.1.3 This Agreement has been duly executed and delivered by such Party and
constitutes a legal, valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms.

5.2 DSP Representations and Warranties. DSP represents and warrants to Chelsea
as of the Effective Date that:

5.2.1 DSP Controls all of the rights, title and interest in and to its
respective Licensed Patents and Licensed Know-How as necessary to grant the
licenses provided under this Agreement;

5.2.2 DSP does not have any present knowledge from which it would reasonably
conclude that the Licensed Patents are invalid or that their exercise would
infringe patent rights of Third Parties;

 

14



--------------------------------------------------------------------------------

5.2.3 DSP has not omitted to furnish Chelsea with any material information
requested by Chelsea, or intentionally concealed from Chelsea any material
information in its possession concerning L-DOPS or the subject matter of the
transactions contemplated by this Agreement, which DSP reasonably considers
would be material to Chelsea’s decision to enter into this Agreement and to
undertake the commitments and obligations set forth herein;

5.2.4 Neither DSP nor any of its Affiliates is a party to or otherwise bound by
any oral or written contract or agreement that will result in any Person
obtaining any interest in, or that would give to any Person any right to assert
any claim in or with respect to, any rights granted to Chelsea under this
Agreement;

5.2.5 DSP has not, and during the Term of the Agreement will not, grant any
right to any Third Party relating to the Licensed Patents or Licensed Know-How,
which conflicts with the rights granted to Chelsea hereunder. During the Term,
DSP shall not, without the prior written consent of Chelsea, encumber the
Licensed Patents with liens, mortgages, security interests or another similar
interest that would give the holder the right to convert the interest into
patent ownership, unless the encumbrance is expressly subject to the licenses
herein;

5.2.6 DSP has, up to and including the Effective Date, furnished Chelsea with
all information, which DSP reasonably considers to be material for Chelsea to
evaluate the utility or safety of L-DOPS;

5.2.7 DSP has furnished, or will furnish (in accordance with the terms of this
Agreement), to Chelsea appropriate tangible manifestations of the Licensed
Know-How which DSP Controls as of the Effective Date;

5.2.8 DSP has taken reasonable measures, using its good faith business judgment,
to protect the confidentiality of the Licensed Know-How;

5.2.9 The Licensed Patents listed on Exhibit A are, as of the Effective Date,
the only Patents Controlled by DSP claiming L-DOPS, the manufacturing thereof or
the use thereof; and

5.2.10 With respect to the Licensed Patents and the technology claimed therein:

(i) No Patent within the Licensed Patents is the subject of any pending
interference, opposition, cancellation or other protest proceeding;

(ii) Relative to the Licensed Patents and the technology claimed therein, DSP
has no knowledge of any claim pending, threatened, or previously made alleging
infringement or misappropriation of any patent, trade secret, or other
intellectual property right of any Third Party;

(iii) There are no additional inventors of the Licensed Patents other than those
currently named as inventors;

 

15



--------------------------------------------------------------------------------

(iv) The Licensed Patents were not supported in whole or part by any government
or private funding, and if they were, Chelsea has received all documentation
relating to such support; and

(v) DSP is not aware of any Third Party activities which would constitute
misappropriation or infringement of the Licensed Patents.

5.3 Disclaimer of Warranty. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
SECTION 5, NEITHER PARTY MAKES AND EACH PARTY EXPRESSLY DISCLAIMS, WAIVES,
RELEASES AND RENOUNCES ANY OTHER WARRANTY, EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO, WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
AND ALL WARRANTIES ARISING FROM ANY COURSE OF DEALING OR PERFORMANCE OR USAGE OF
TRADE.

6. Patents.

6.1 Prosecution and Maintenance of Licensed Patents. DSP shall file, prosecute
(including but not limited to, by conducting interferences, oppositions and
reexaminations or other similar proceedings), and maintain (by timely paying all
maintenance fees, renewal fees and other applicable fees and costs) all Licensed
Patents in such countries of the Territory as agreed upon between the Parties.
DSP shall keep Chelsea informed of the updated situation relating to the
Licensed Patents. Chelsea shall cooperate with DSP so far as reasonably
necessary with respect to furnishing all information and data in its possession
reasonably necessary to obtain or maintain such Licensed Patents. DSP shall have
no obligation to file, prosecute (including but not limited to, by conducting
interferences, oppositions and reexaminations or other similar proceedings), and
maintain (by timely paying all maintenance fees, renewal fees and other
applicable fees and costs) any Licensed Patents in the other countries of the
Territory, provided that, if requested by Chelsea, DSP shall conduct those
actions under the name of DSP at the expense of Chelsea and the relevant
Licensed Patents shall be owned by DSP. Upon expiration or termination (not
including any termination by DSP pursuant to Section 8.2 or 8.3 and by Chelsea
pursuant to Section 8.4) of this Agreement, Chelsea shall have a perpetual,
irrevocable, royalty-free exclusive right to use such Licensed Patents, Licensed
Know-How and Improvements solely in connection with Exploiting L-DOPS in the
Territory after the Term of this Agreement

6.2 Patent Infringement.

6.2.1 Infringement Claims. With respect to any and all Claims instituted by
Third Parties against Chelsea, DSP, or any of their respective Affiliates for
patent infringement involving the manufacture, use, license, marketing or sale
of a Licensed Product during the Term (each, a “Patent Infringement Claim”), DSP
and Chelsea shall assist one another and cooperate in the defense and settlement
of such Patent Infringement Claims at the other Party’s request.

 

16



--------------------------------------------------------------------------------

6.2.2 Infringement of Patents.

(a) In the event that Chelsea or DSP becomes aware of actual or threatened
infringement of a Licensed Patent, within the Licensed Field in the Territory
during the Term, that Party shall promptly notify the other Party in writing,
which notice shall include any known material details concerning such
infringement. Chelsea shall have the first right, but not the obligation, to
bring an infringement action against any Third Party in respect of such Licensed
Patent. If Chelsea elects to pursue such infringement action, Chelsea shall be
solely responsible for the costs and expenses associated with such action and
all recoveries (including settlements) shall be applied as follows: (i) first to
reimburse Chelsea for any reasonable, documented expenses incurred in respect of
such action; (ii) second, to reimburse DSP for any reasonable, documented
expenses incurred in respect of such action; and (iii) any remaining amounts
shall be allocated as follows: (a) any amounts attributable to lost profits
shall be treated as Net Sales, and Chelsea shall pay to DSP royalties due on
such amounts in accordance with Section 4 of this Agreement; and (b) any amounts
not attributable to lost profits shall be allocated on the basis of [*] percent
([*]%) to DSP and [*] percent ([*]%) to Chelsea.

(b) During the Term, in the event that Chelsea does not undertake an
infringement action under Section 6.2.2(a), upon Chelsea’s written consent,
which shall not be unreasonably withheld, refused, conditioned or delayed, DSP
shall be permitted to undertake an infringement action, at DSP’s sole expense,
and, if required, in the relevant Party’s name or the relevant Party’s
Affiliate’s name and on the relevant Party’s or the relevant Party’s Affiliate’s
behalf. If a particular Party is attempting to undertake an infringement action
pursuant to this Section 6.2.2, but such Party is not recognized by the
applicable court or other relevant body as having the requisite standing to
pursue such action, then such Party may join the other Party as a
party-plaintiff. If DSP elects to pursue such infringement action, DSP may be
represented in such action by attorneys of its own choice and at its own
expense, with DSP taking the lead in such action. In the event that DSP brings
any such action after Chelsea has elected not to pursue such action, DSP shall
be solely responsible for the costs and expenses associated with such action and
all recoveries (including settlements) shall be applied as follows: (i) first to
reimburse DSP for any expenses incurred in respect of such action; (ii) second,
to reimburse Chelsea for any expenses incurred in respect of such action; and
(iii) (a) any amounts attributable to lost profits shall be treated as Net
Sales, and Chelsea shall pay to DSP royalties due on such amounts in accordance
with Section 4 of this Agreement; and (b) any amounts not attributable to lost
profits shall be allocated on the basis of [*] percent ([*]%) to DSP and [*]
percent ([*]%) to Chelsea.

6.3 Assistance. For purposes of this Section 6, the Party not bringing suit or
defending any suit shall execute such legal papers necessary for the prosecution
or defense of such suit as may be reasonably requested by the Party bringing
suit or defending any suit. The reasonable, documented out-of-pocket costs and
expenses of the Parties shall be reimbursed out of any damages, settlements or
other monetary awards recovered as set forth in Section 6.2.2. Any remaining
damages, settlements or other monetary awards shall be divided as specified in
Section 6.2.2. No settlement, consent judgment or other voluntary final
disposition of a suit under this Section 6 may be entered into by a Party
without the joint written consent of the other Party (which consent shall not be
unreasonably withheld, delayed, or conditioned).

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

17



--------------------------------------------------------------------------------

7. Supply.

7.1 Clinical Supply. DSP shall supply Chelsea with all of Chelsea’s requirements
of the Compound for use in clinical trials. The price of the Compound supplied
to Chelsea hereunder for clinical use shall be Japanese Yen [*] ([*]) per
kilogram on the basis of FCA Kansai International Airport in Japan, as defined
by INCOTERMS 2000 as amended. Sections 4 and 7 of the License Agreement shall
apply mutatis mutandis to delivery of and payment for the Compound for clinical
use hereunder.

7.2 Commercial Supply. DSP shall supply Chelsea with all of Chelsea’s
requirements of the Compound for commercial use on such terms and conditions as
provided for in the Supply Agreement (the “Supply Agreement”) attached hereto as
Exhibit F, which shall become effective upon the dosing of the first patient in
Chelsea’s Phase III Clinical Trial using a Licensed Product. The Supply
Agreement shall be an integral part of this Agreement, and in case of conflict
between this Agreement and the Supply Agreement, this Agreement shall prevail.

The Compound for commercial supply shall be sold to Chelsea at such price in
Japanese Yen as agreed upon between the Parties pursuant to the Supply Agreement
on the basis of FCA Kansai International Airport in Japan, as defined by
INCOTERMS 2000 as amended.

In the event such supply price for commercial supply exceeds an average price
(excluding any special or time-limited discount prices) quoted by a Third Party
to Chelsea for the Compound with substantially similar specifications (the
“Market Price”) to the Compound supplied by DSP as determined by the Joint
Committee, Chelsea and DSP shall discuss in good faith the possibility of
reduction of the supply price to the level of the Market Price. In the event
Chelsea and DSP do not agree to the reduction of the supply price within one
hundred twenty (120) days of the commencement of negotiations as a result of a
good faith dispute, then Chelsea may use the Compound manufactured by itself or
its designee reasonably acceptable to DSP, which acceptance shall not be
unreasonably withheld or delayed, and the royalty paid by Chelsea pursuant to
Section 4.3 shall increase by one percent (1%) with respect to the Net Sales of
Licensed Products containing the Compound not supplied by DSP. The Parties
recognize that in the case Chelsea may use the Compound manufactured by itself
or its designee, Chelsea will need substantial time and resources to prepare for
such case and therefore, Chelsea may initiate its preparation for manufacture of
the Compound, including but not limited to selection of candidates of its
designated manufacturer, before Chelsea has the right to use the Compound
manufactured by it or its designee hereunder, provided that DSP shall have no
obligation to provide its Know-How on manufacturing of the Compound to Chelsea
or Chelsea’s designee for the purpose of such Chelsea’s preparation.

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

18



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event (i) any facility involved in the
manufacture or storage of the Compound hereunder is prohibited from, or
materially adversely affected in its ability to, produce, store, or otherwise be
involved in the provision of the Compound to Chelsea under this Agreement by the
appropriate Regulatory Authorities or due to such failure to comply; or (ii) the
termination of the Supply Agreement by Chelsea pursuant to Section 11.3 or 11.4
of the Supply Agreement (each a “Back-up Trigger”), DSP shall provide to Chelsea
the reasonable Know-How necessary to manufacture the Compound so that Chelsea
may manufacture the Compound by itself or its designee reasonably acceptable to
DSP and there shall be no such increase in royalty. In case of the occurrence of
the Back-up Trigger described in (i) above, Chelsea and DSP shall discuss in
good faith and determine (i) the estimated period that DSP cannot supply the
Compound and (ii) the quantity of the Compound which DSP cannot supply during
the estimated period, and during such estimated period, Chelsea may manufacture
the Compound by itself or its designee or procure the Compound from any third
party. If, after such estimated period, DSP can demonstrate to Chelsea that it
has cured the event giving rise to such Back-Up Trigger and is able to supply to
Chelsea, on a long-term basis, the Compound in accordance with the Supply
Agreement, then Chelsea shall, recommence the purchase of the Compound from DSP.

8. Term and Termination.

8.1 Term. Unless otherwise mutually agreed to by the Parties or earlier
terminated as provided herein, this Agreement shall continue in effect for the
Term.

8.2 Termination for Material Breach. Either Party may, without prejudice to any
other remedies available to it at law or in equity, terminate this Agreement in
the event that the other Party materially breaches its obligations under this
Agreement; provided that, if such breach can be cured, the breaching Party shall
have sixty (60) days after receipt of written notice thereof from the
non-breaching Party to cure such breach. Any such termination shall become
effective at the end of such 60-day period unless the breaching Party has cured
any such breach prior to the expiration of such 60-day period (or, if such
breach is capable of being cured but cannot be cured within such 60-day period,
the breaching Party has commenced and used diligent efforts to cure such breach,
provided that, in such instance, such cure must have occurred within one hundred
twenty (120) days after receipt of written notice thereof from the non-breaching
Party).

8.3 Termination for Bankruptcy. This Agreement may be terminated by either Party
within thirty (30) days upon written notice in case the other Party makes an
assignment for the benefit of creditors or become involved in receivership,
bankruptcy (but excluding Chapter 11 bankruptcy under the U.S. Bankruptcy Act,
and the Japanese Civil Rehabilitation Law and the Japanese Corporate
Reorganization Law) or other insolvency or debtor relief proceedings, or any
similar proceedings, or in proceedings, voluntary or forced, whereby the other
Party is limited in the free and unrestrained exercise of its own judgment as to
the carrying out of the terms of this Agreement.

 

19



--------------------------------------------------------------------------------

8.4 Termination by Chelsea. Chelsea may terminate this Agreement at any time for
its convenience by providing DSP with sixty (60) days prior written notice
containing the rationale of the termination.

8.5 Effects of Termination.

8.5.1 Effect of Termination for Material Breach.

(a) Material Breach by Chelsea. In the event this Agreement is terminated by DSP
pursuant to Section 8.2 for material breach by Chelsea, all licenses and rights
granted by DSP to Chelsea or its Affiliates under this Agreement shall
terminate.

(b) Material Breach by DSP. In the event this Agreement is terminated by Chelsea
pursuant to Section 8.2 for material breach by DSP, all licenses and rights
granted by DSP to Chelsea or its Affiliates under this Agreement prior to
termination shall survive, and all of the licenses and rights granted to Chelsea
under this Agreement shall become irrevocable, perpetual and royalty-free,
subject to Chelsea’s continued obligation to pay milestones hereunder.

8.5.2 Effect of Termination by Chelsea. In the event this Agreement is
terminated by Chelsea pursuant to Section 8.4 all licenses and rights granted by
DSP to Chelsea or its Affiliates under this Agreement shall terminate. Upon
termination by Chelsea pursuant to Section 8.4, Chelsea shall not continue
Exploitation of L-DOPS. Upon termination by Chelsea, except due to material
breach by DSP pursuant to Section 8.2, Chelsea shall promptly assign the
Regulatory Documentation including the Marketing Authorization Approval free of
charge to DSP and shall promptly settle the outstanding amount of the payments
for L-DOPS supplied by DSP and of the costs of the transfer of the Licensed
Know-How.

8.5.3 Sublicenses. If this Agreement is terminated by DSP for Chelsea’s breach,
pursuant to Section 8.2, all sublicenses and rights with Third Parties regarding
the licenses and rights hereunder granted to Chelsea by DSP hereunder prior to
such termination shall be automatically assigned to DSP upon such termination,
subject to the payment of any amounts due thereunder to DSP, in order to permit
such Sublicensees’ continued quiet enjoyment of their rights thereunder in
accordance with the terms thereof; provided, however, that such assignment shall
not subject DSP to any obligations or liabilities in excess of those imposed by
this Agreement.

8.6 Accrued Rights; Surviving Obligations. Except as provided elsewhere,
termination or expiration of this Agreement for any reason shall be without
prejudice to any rights that shall have accrued to the benefit of any Party
prior to such termination or expiration. Such termination or expiration shall
not relieve any Party from obligations that are expressly or by implication
intended to survive termination or expiration of this Agreement, including but
not limited to, definitions, rights to payment, and Sections 3.3, 3.4, 4.10,
4.11, 8.5, 8.6, 9, 10 and 11.4 and shall not affect or prejudice any provision
of this Agreement which is expressly or by implication provided to come into
effect on, or continue in effect after, such termination or expiration.
Notwithstanding anything herein to the contrary, all rights granted to the data
under Section 3.4 shall survive.

 

20



--------------------------------------------------------------------------------

9. Confidential Information.

9.1 Definition. “Confidential Information” means confidential or proprietary
information, data or know-how, whether provided in written, oral, visual or
other form, provided by one Party (the “Disclosing Party”) to the other Party
(the “Receiving Party”) in connection with this Agreement, including but not
limited to, the terms of this Agreement and information relating to the
Disclosing Party’s existing or proposed research, development efforts, patent
applications, business or products. Confidential Information shall not include
any such information to the extent that the information: (i) is already known to
the Receiving Party (other than under an obligation of confidentiality) at the
time of disclosure (as evidenced by written records of the Receiving Party);
(ii) is or becomes generally available to the public other than through any act
or omission of the Receiving Party; (iii) is disclosed to the Receiving Party
without obligation of confidentiality by a Third Party who had the legal right
to disclose such information; or (iv) is independently discovered or developed
by or on behalf of the Receiving Party without the use or benefit of the
Confidential Information of the Disclosing Party (as evidenced by written
records of the Receiving Party).

9.2 Confidentiality. The Receiving Party shall keep in confidence all
Confidential Information of the Disclosing Party with the same degree of care it
employs to maintain the confidentiality of its own Confidential Information, but
no less than a reasonable degree of care. The Receiving Party shall not use such
Confidential Information for any purpose other than in performance of or
exercise of its rights or obligations under this Agreement or disclose the same
to any other Person other than to the Receiving Party’s and its Affiliates’
(and, if applicable, the Sublicensees’) employees, agents, or subcontractors who
have a need to know such Confidential Information to implement the terms of or
exercise of the Receiving Party’s rights or obligations under this Agreement.
The Receiving Party shall advise any employee, agent or subcontractor who
receives Confidential Information of the Receiving Party’s obligations, and the
Receiving Party shall ensure that all such agents, employees and subcontractors
comply with such obligations as if they had been a Party hereto. The Receiving
Party shall be liable for breach of this Section 9 by any of its employees,
agents or subcontractors.

9.3 Permitted Disclosure and Use. The Receiving Party shall have the right to
disclose Confidential Information if, in the reasonable opinion of the Receiving
Party’s legal counsel, such disclosure is required by Law or the rules of any
stock exchange, provided that, to the extent reasonably practicable, the
Receiving Party gives adequate prior notice of such disclosure to the Disclosing
Party to permit the Disclosing Party to intervene and to request protective
orders or other confidential treatment. The Receiving Party shall cooperate
reasonably with any such efforts by the Disclosing Party.

9.4 Confidentiality of this Agreement. The terms of this Agreement shall be
deemed Confidential Information of each Party. Either Party may disclose the

 

21



--------------------------------------------------------------------------------

terms of this Agreement: (i) if, in the opinion of its counsel, such disclosure
is required by Law, provided that such Party shall seek appropriate
confidentiality of those portions of the Agreement for which confidential
treatment or a protective order is typically permitted by the relevant
Governmental Authority; or (ii) as necessary in connection with any financing,
merger, strategic partnership, or other similar transaction, subject to the
execution of a confidentiality agreement with the applicable Third Party that
receives the information and terms.

9.5 Return. Unless otherwise provided for in this Agreement, upon termination of
this Agreement, the Receiving Party shall return all documents or other media
containing Confidential Information of the Disclosing Party, except that each
Party may retain one copy of all Confidential Information solely for
establishing its obligations under the Agreement.

9.6 Remedies. Money damages shall not be an adequate remedy if this Section 9 is
breached and, therefore, either Party may, in addition to any other legal or
equitable remedies, be entitled to seek an injunction or other equitable relief
against such breach or threatened breach without the necessity of posting any
bond or surety.

9.7 Survival. This Section 9 shall survive the expiration or termination of this
Agreement for a period of ten (10) years.

10. Indemnification.

10.1 Indemnification by Chelsea. Subject to Sections 10.3 and 10.4, Chelsea
shall defend, indemnify and hold harmless DSP and its Affiliates and each of
their officers, directors, shareholders, employees, successors and assigns from
and against all Claims of Third Parties, and all associated losses damages,
claims, payments (collectively, “Losses”), to the extent arising out of:
(i) Chelsea’s negligence or willful misconduct in performing any of its
obligations or exercising its rights under this Agreement; (ii) breach by
Chelsea of any of its representations, warranties, covenants, or agreements
under this Agreement; or (iii) the Exploitation of Licensed Products by Chelsea,
its Affiliates, agents, subcontractors or Sublicensees, except to the extent
resulting from the negligence or willful misconduct, breach of this Agreement,
or failure to comply with applicable Laws by DSP or its Affiliates,
sublicensees, officers, directors, employees, contractors, agents, other
representatives, successors, or assigns.

10.2 Indemnification by DSP. Subject to Sections 10.3 and 10.4, DSP shall
defend, indemnify and hold harmless Chelsea and its Affiliates and each of their
officers, directors, shareholders, employees, successors and assigns from and
against all Claims of Third Parties, and all associated Losses, to the extent
arising out of: (i) DSP’s negligence or willful misconduct in performing any of
its obligations or exercising its rights under this Agreement; (ii) breach by
DSP of any of its representations, warranties, covenants or agreements under
this Agreement; or (iii) the Exploitation of Improvements by DSP, its
Affiliates, agents, subcontractors or Sublicensees, except to the extent
resulting from the negligence or willful misconduct, breach of this Agreement,
or failure to comply with applicable Laws by Chelsea or its Affiliates,
sublicensees, officers, directors, employees, contractors, agents, other
representatives, successors, or assigns.

 

22



--------------------------------------------------------------------------------

10.3 Procedure for Indemnification. A Party which intends to seek
indemnification under this Section 10 (such Party hereinafter referred to as the
“Indemnitee”) for a Loss in respect to a Claim by a Third Party (“Third Party
Claim”), shall promptly give written notice thereof to the Party from whom
indemnification is sought (such other Party hereinafter referred to as the
“Indemnitor”) within a reasonable period of time after the assertion of such
Third Party Claim; provided, however, that the failure to provide written notice
of such Third Party Claim within a reasonable period of time shall not relieve
Indemnitor of any of its obligations hereunder, except to the extent that
Indemnitor is materially prejudiced by such failure. Indemnitor may assume the
complete control of the defense, compromise or settlement of any Third Party
Claim (provided that any settlement of any Third Party Claim that: (i) subjects
Indemnitee to any non-indemnified liability; or (ii) admits fault or wrongdoing
on the part of Indemnitee shall require the prior written consent of such
Indemnitee, provided such consent shall not be unreasonably withheld),
including, at its own expense, employment of legal counsel, and at any time
thereafter Indemnitor shall be entitled to exercise, on behalf of Indemnitee,
any rights which may mitigate the extent or amount of such Third Party Claim;
provided, however, that if Indemnitor shall have exercised its right to assume
control of such Third Party Claim, Indemnitee (x) may, in its sole discretion
and at its own expense, employ legal counsel to represent it (in addition to the
legal counsel employed by Indemnitor) in any such matter, and in such event
legal counsel selected by Indemnitee shall be required to confer and cooperate
with the counsel of Indemnitor in such defense, compromise or settlement for the
purpose of informing and sharing information with Indemnitor; (y) shall, at
Indemnitor’s own expense, make available to Indemnitor those employees,
officers, contractors, and directors of Indemnitee whose assistance, testimony
or presence is necessary or appropriate to assist Indemnitor in evaluating and
in defending any such Third Party Claim; provided, however, that any such access
shall be conducted in such a manner as not to interfere unreasonably with the
operations of the businesses of Indemnitee; and (z) shall otherwise fully
cooperate with Indemnitor and its legal counsel in the investigation and defense
of such Third Party Claim.

10.4 Consequential Damages. IN NO EVENT SHALL EITHER PARTY OR ITS AFFILIATES BE
LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, TREBLE OR CONSEQUENTIAL
DAMAGES INCLUDING LOST PROFITS, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
LEGAL THEORY.

11. Miscellaneous.

11.1 Public Announcements. Except as may be expressly permitted under this
Section 11.1 or required by applicable Laws or the rules of any stock exchange,
neither Party shall make any public announcement of any information regarding
this Agreement without the prior written approval of the other Party, which
approval shall not be unreasonably withheld, conditioned, or delayed, subject to
prior written notice to the other Party. To the extent reasonably practicable,
each Party shall

 

23



--------------------------------------------------------------------------------

submit to the other Party any proposed announcements at least ten (10) business
days prior to the intended date of publication of such announcement to permit
review and the other Party shall provide its comments in writing within five
(5) business days after receipt of the proposed announcement. The Party shall
complete the announcement, taking the other Party’s comments into due
consideration. Once any statement is approved for disclosure by the Parties or
information is otherwise made public in accordance with the preceding sentence,
either Party may make a subsequent public disclosure of the specific contents of
such statement without further approval of the other Party.

11.2 Relationship of the Parties. Each Party shall bear its own costs incurred
in the performance of its obligations hereunder without charge or expense to the
other except as expressly provided in this Agreement. Neither Party shall have
any responsibility for the hiring, termination or compensation of the other
Party’s employees or for any employee benefits of such employees. No employee or
representative of a Party shall have any authority to bind or obligate the other
Party to this Agreement in any manner whatsoever, or to create or impose any
contractual or other liability on the other Party without such Party’s approval.
For all purposes, Chelsea’s legal relationship under this Agreement to DSP shall
be that of independent contractor. This Agreement is not a partnership agreement
and nothing in this Agreement shall be construed to establish a relationship of
partners or joint venturers between the Parties.

11.3 Force Majeure. The occurrence of an event which materially interferes with
the ability of a Party to perform its obligations or duties hereunder, which is
not within the reasonable control of the Party affected (including any of its
Affiliates and Sublicensees), and which could not with the exercise of due
diligence have been avoided (“Force Majeure Event”), including but not limited
to, fire, accident, strike, riot, civil commotion, act of God, inability to
obtain raw materials, delay or errors by shipping companies or change in law,
shall not excuse such Party from the performance of its obligations or duties
under this Agreement, but shall merely suspend such performance during the Force
Majeure Event. The Party subject to a Force Majeure Event shall promptly notify
the other Party of the occurrence and particulars of such Force Majeure Event
and shall provide the other Party, from time to time, with its best estimate of
the duration of such Force Majeure Event and with notice of the termination
thereof. The Party so affected shall use commercially reasonable efforts to
avoid or remove such causes of nonperformance as soon as is reasonably
practicable. Upon termination of the Force Majeure Event, the performance of any
suspended obligation or duty shall promptly recommence. The Party subject to the
Force Majeure Event shall not be liable to the other Party for any direct,
indirect, consequential, incidental, special, punitive, exemplary or other
damages arising out of or relating to the suspension or termination of any of
its obligations or duties under this Agreement by reason of the occurrence of a
Force Majeure Event, provided such Party complies in all material respects with
its obligations under this Section 11.3.

11.4 Governing Law and Arbitration. This Agreement shall be governed by and
construed and enforced in accordance with the laws of England, excluding that
body of law known as choice of law, and shall be binding upon the

 

24



--------------------------------------------------------------------------------

Parties in the United States and worldwide. All disputes with respect to this
Agreement which cannot be solved amicably between the Parties shall be finally
settled by arbitration held in the English language in accordance with the Rules
of Arbitration of International Chamber of Commerce. The arbitration shall be
held in Osaka, Japan if the arbitration is initiated by Chelsea and in
Charlotte, North Carolina, USA if the arbitration is initiated by DSP. The award
rendered by the arbitration shall in any case be final and binding upon the
Parties hereto. Judgment upon the award may be entered in any court having
jurisdiction thereof.

11.5 Assignment. This Agreement may not be assigned by either Party without the
prior written consent of the other Party; provided that either Party may assign
this Agreement, in whole or in part, to any of its Affiliates if such Party
guarantees the performance of this Agreement by such Affiliate; and provided
further that either Party may assign this Agreement to a successor to all or
substantially all of the assets or business of such Party to which this
Agreement relates, whether by merger, sale of stock, sale of assets or other
similar transaction. In any event, the assigning Party shall provide the other
Party with ten (10) business days’ prior written notice of assignment. Any
assignment in violation of this provision is void and without effect. This
Agreement shall be binding upon and inure to the benefit of the Parties hereto,
their permitted successors, legal representatives and assigns.

11.6 Notices. All demands, notices, consents, approvals, reports, requests and
other communications hereunder must be in writing, in English, and shall be
deemed to have been duly given only if delivered personally, by facsimile with
confirmation of receipt, by airmail (first class, postage prepaid), or by
overnight delivery using a globally-recognized carrier, to the Parties at the
following addresses:

DSP:

Dainippon Sumitomo Pharma Co., Ltd.

33-94 Enoki, Suita, Osaka 564-0053, Japan

Attn: Director, Licensing

Facsimile: +81-6-6368-1573

Chelsea:

Chelsea Therapeutics, Inc.

13950 Ballantyne Corporate Place, Suite 325, Charlotte, NC 28277, USA

Attn: Simon Pedder, Ph.D.

Facsimile: +1-704-752-1479

or to such other address as the addressee shall have last furnished in writing
in accord with this provision. Any such communication shall be deemed given:
(i) when delivered, if personally delivered or sent by facsimile on a business
day; (ii) on the seventh (7th) business day after posting, if sent by airmail;
(iii) on the fourth (4th) business day after dispatch, if sent by an
internationally recognized overnight courier; and (iii) upon receipt, if sent in
any other manner.

11.7 Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect, that provision shall be limited or
eliminated to the minimum extent necessary so that this Agreement shall
otherwise remain in full force and effect and enforceable.

 

25



--------------------------------------------------------------------------------

11.8 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

11.9 Waiver. No waiver of any term or condition of this Agreement shall be
effective unless set forth in a written instrument that explicitly refers to
this Agreement that is duly executed by or on behalf of the waiving Party. No
waiver by any Party of any term or condition of this Agreement, in any one or
more instances, shall be deemed to be or construed as a waiver of the same or
any other term or condition of this Agreement on any prior, concurrent or future
occasion. Except as expressly set forth in this Agreement, all rights and
remedies available to a Party, whether under this Agreement or afforded by Law
or otherwise, shall be cumulative and not in the alternative to any other rights
or remedies that may be available to such Party.

11.10 Entire Agreement. This Agreement (including the appendices and schedules
hereto) constitutes the entire agreement between the Parties hereto with respect
to the subject matter hereof and supersedes all previous agreements and
understandings between the Parties, whether written or oral, including but not
limited, to all proposals, negotiations, conversations, letters of intent,
memoranda of understanding or discussions, between Parties relating to the
subject matter of this Agreement and all past dealing or industry custom.

11.11 Modification. This Agreement may be altered, amended or changed only by a
writing making specific reference to this Agreement and the clause to be
modified, which amendment is signed by duly authorized representatives of
Chelsea and DSP.

11.12 Counterparts. This Agreement may be executed in any two counterparts, each
of which, when executed, shall be deemed to be an original and both of which
together shall constitute one and the same document.

[Signature page follows]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement on the
dates indicated below.

 

DAINIPPON SUMITOMO PHARMA CO, LTD.     CHELSEA THERAPEUTICS, INC.

By:

 

/s/  Kenjiro Miyatake

   

By:

 

/s/  Simon Pedder

Name:

 

Kenjiro Miyatake

   

Name:

 

Simon Pedder, Ph.D.

Title:

 

President

   

Title:

 

President and Chief Executive Officer

 

27



--------------------------------------------------------------------------------

EXHIBIT A

LICENSED PATENTS

 

REFERENCE NUMBER

 

COUNTRY

 

PATENT

NUMBER

 

ISSUE DATE

 

APPLICATION

SERIAL NUMBER

(No Licensed Patents exist as of the Effective Date. DSP has filed a patent
application regarding [*] tablet in Japan (application number: [*]) and plans to
file the corresponding patent applications in some countries of the Territory.)

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

28



--------------------------------------------------------------------------------

EXHIBIT B

REGULATORY DOCUMENTATION AND LICENSED KNOW-HOW (1)

The Regulatory Documentation and Licensed Know-How delivered to Chelsea

hereunder shall include, but not be limited to the items set forth below.

[*]

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

29



--------------------------------------------------------------------------------

EXHIBIT C

JOINT COMMITTEE

Members from DSP:

 

Mitsutaka Nakamura, Ph.D.   Masumi Ueda, Ph.D. Director,   Director, Development
Management Management   Technology Research and Development Development Division
  Technology Research and Development Center Phone: +81-6-6337-5935   Phone:
+81-6-6454-8176 Facsimile: +81-6-6368-1573   Facsimile: +81-6-6454-8153 Email:
mitsutaka-nakamura@ds-pharma.co.jp   Email: masumi-ueda@ds-pharma.co.jp Members
from Chelsea:   L. Arthur Hewitt, Ph.D.   Michael J. Roberts, Ph.D. VP, Drug
Development   Director, Business Development 13950 Ballantyne Corporate Place  
13950 Ballantyne Corporate Place Suite 325   Suite 325 Charlotte, NC 28277, USA
  Charlotte, NC 28277, USA Phone: +1-704-341-1516 x102   Phone: +1-704-341-1516
x104 Facsimile: +1-704-752-1479   Facsimile: +1-704-752-1479 Email:
hewitt@chelsearx.com   Email: roberts@chelsearx.com

 

30



--------------------------------------------------------------------------------

EXHIBIT D

DEVELOPMENT PLAN

[*]

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

31



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

SUBSCRIPTION AGREEMENT

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) made as of the date set forth on
the signature page hereof between Chelsea Therapeutics International, Ltd., a
Delaware corporation having a place of business at 13950 Ballantyne Corporate,
Place Suite 325, Charlotte, NC 28277 (the “Company”), and Dainippon Sumitomo
Pharma Co., Ltd., a Japanese corporation having a place of business at 6-8
Doshomachi 2-chome, Chuo-ku, Osaka 541-0045, Japan (the “Subscriber”).

W I T N E S S E T H:

WHEREAS, the Company’s wholly owned subsidiary Chelsea Therapeutics, Inc. and
the Subscriber are entering into an Exclusive License Agreement (the “License”)
for L-DOPS, as defined therein, under which the Company is to issue to the
Subscriber shares (the “Shares”) of its common stock, par value $0.0001 per
share (“Common Stock”); and

WHEREAS, on the terms and conditions hereinafter set forth, the Subscriber
desires to purchase from the Company, and the Company desires to sell to the
Subscriber, a number of Shares.

NOW, THEREFORE, in consideration of the promises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

1. PURCHASE AND SALE OF SHARES.

1.1 The number of Shares to be issued hereunder shall be                     ,
which is equal to U.S. $250,000 provided for in Section 4.1 of the License or
U.S. $[*] provided for in Section 4.2 of the License divided by the average
closing price of the Company’s Common Stock as reported on NASDAQ for the ten
(10) trading days prior to the Effective Date (as defined in the License) or the
date of the corresponding milestone in the License. The consideration for the
Shares shall be the Subscriber’s execution and delivery of the License.

1.2 The closing hereunder (the “Closing”) shall be held at a date and time
designated by the Company and the Subscriber pursuant to the License which date
shall be no later than five (5) business days after satisfaction or waiver of
the closing conditions set forth in Article 4 hereof. The Closing shall occur at
the offices of the Company or such other place as may be agreed upon between the
parties.

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

32



--------------------------------------------------------------------------------

1.3 The Company shall deliver, or cause to be delivered, the certificates
representing the Shares purchased by the Subscriber hereunder as soon as
practical after the Closing to the Subscriber’s address indicated on the
signature page hereto, provided that the Company shall provide the Subscriber
with such evidence as the Subscriber may reasonably request evidencing that the
Subscriber’s rights as the holder of the Shares commence as of and from the
Closing Date.

2. REPRESENTATIONS AND WARRANTIES OF SUBSCRIBER.

The Subscriber hereby represents and warrants to the Company as of the date
hereof and the Closing Date as follows:

2.1 The Subscriber understands, acknowledges and agrees that the purchase of the
Shares involves a high degree of risk including, but not limited to, the
following: (i) an investment in the Company is highly speculative, and only
investors who can afford the loss of their entire investment should consider
investing in the Company and the Shares; (ii) the Subscriber may not be able to
liquidate its investment; (iii) transferability of the Shares is extremely
limited; (iv) in the event of a disposition of the Shares, the Subscriber could
sustain the loss of its entire investment; and (v) since the Company has been a
publicly traded company, the Company has not paid any dividends on its Common
Stock and does not anticipate the payment of dividends in the foreseeable
future.

2.2 The Subscriber is an “accredited investor” as such term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”).

2.3 The Subscriber understands, acknowledges and agrees that: (i) the Subscriber
is knowledgeable, sophisticated and has experience in making, and is qualified
to make, decisions with respect to investments representing an investment
decision like that involved in the purchase of the Shares and has prior
investment experience, including investments in securities which are non-listed,
unregistered and/or not traded on the New York Stock Exchange, AMEX, the Nasdaq
National Market or Capital Market or any other national stock exchange; (ii) the
market price of the Common Stock has been and continues to be volatile and the
Subscriber has carefully evaluated the risks of an investment in the Shares; and
(iii) the Subscriber is able to bear the economic risk of an investment in the
Shares and the potential loss of such investment, which risk the Subscriber
hereby assumes.

2.4 The Subscriber has received and reviewed this Agreement and documents filed
by the Company with the Securities and Exchange Commission (the “SEC”, and such
documents, the “SEC Filings”). For purposes of this representation, the parties
agree that any information that that Company subsequently files with the SEC
shall automatically update and supersede any previous information, provided that
the Subscriber has been provided a copy of such SEC Filings or provides access
to an automated service to provide such notification by e-mail. The Subscriber
further represents that it has been furnished by the Company during the course
of this

 

33



--------------------------------------------------------------------------------

transaction with all information regarding the Company which the Subscriber, its
investment advisor, attorney and/or accountant has requested or desired to know
or which is otherwise relevant to an investment decision, has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of the Company concerning the terms and
conditions hereof and has received any additional information which the
Subscriber or its advisors or agents has requested.

2.5 (a) The Subscriber has relied solely upon the information provided by the
Company in making the decision to invest in the Shares. In evaluating the
suitability of an investment in the Company, the Subscriber has not relied upon
any representation or other information (whether oral or written) from the
Company, or any agent, employee or Affiliate of the Company other than as set
forth in this Agreement or resulting from the Subscriber’s own independent
investigation. The Subscriber understands and acknowledges that nothing in this
Agreement or any other materials provided to the Subscriber in connection with
the subscription for the Shares or sale of the Shares constitutes investment,
tax or legal advice. To the extent deemed necessary or advisable by the
Subscriber in its sole discretion, the Subscriber has retained, at its sole
expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and its
purchase of the Shares hereunder.

(b) No Shares were offered or sold to the Subscriber by means of any form of
general solicitation or general advertising.

2.6 The Subscriber, either by reason of the Subscriber’s business or financial
experience or the business or financial experience of the Subscriber’s
professional advisors, has the capacity to protect the Subscriber’s own
interests in connection with the transaction contemplated hereby.

2.7 The Subscriber understands, acknowledges and agrees that the issuance of the
Shares hereunder has not been reviewed, recommended or endorsed by the SEC or
any other securities regulatory authority or other governmental body or agency,
since it is intended to be exempt from the registration requirements of
Section 5 of the Securities Act pursuant to Regulation D promulgated under the
Securities Act. The Subscriber shall not sell or otherwise transfer the Shares
unless such transfer is registered under the Securities Act or unless an
exemption from such registration is available. The Subscriber understands that
if required by the laws or regulations or any applicable jurisdictions, the
offering contemplated hereby shall be submitted to the appropriate authorities
of such state(s) for registration or exemption therefrom.

2.8 The Subscriber understands, acknowledges and agrees that the Shares have not
been registered under the Securities Act in reliance upon a claimed exemption
under the provisions of the Securities Act which depends, in part, upon the
Subscriber’s investment intention and the truth and accuracy of, and
Subscriber’s compliance with, the representations, warranties, acknowledgments
and covenants of Subscriber set forth herein. In this connection, the Subscriber
hereby represents that the representations, warranties, acknowledgments and
covenants of Subscriber set forth

 

34



--------------------------------------------------------------------------------

herein are true and correct, the Subscriber shall comply with the covenants set
forth herein, and the Subscriber is purchasing the Shares for the Subscriber’s
own account for investment purposes only and not with a view toward the resale
or distribution to others and has no contract, undertaking, agreement or other
arrangement, in existence or contemplated, to sell, pledge, assign or otherwise
transfer the Shares to any other person. The Subscriber also represents that it
was not formed for the purpose of purchasing the Shares. The Subscriber has no
current plans to effect a “change of control” of the Company, as such term is
understood in Rule 13d-1 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

2.9 The Subscriber understands that the Shares shall not be registered or
available for sale in the public markets except as specifically provided herein,
and Rule 144 promulgated under the Securities Act requires, among other
conditions, a one-year holding period prior to the resale (in limited amounts)
of Shares acquired in a non-public offering (and a two-year holding period for
unlimited sales by non-Affiliates of the Company) without having to satisfy the
registration requirements under the Securities Act. The Subscriber understands
and hereby acknowledges that the Company is under no obligation to register any
of the Shares under the Securities Act or any other applicable securities or
“blue sky” laws.

2.10 The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Shares substantially as set forth below, that such
Shares have not been registered under the Securities Act or any other applicable
securities or “blue sky” laws and setting forth or referring to the restrictions
on transferability and sale thereof contained in this Agreement. The Subscriber
is aware that the Company shall make a notation in its appropriate records with
respect to the restrictions on the transferability of the Shares.

THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY
OTHER JURISDICTION. THESE SHARES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER THE SECURITIES ACT AND
APPLICABLE SECURITIES LAWS, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND
SCOPE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT REGISTRATION IS
NOT REQUIRED.

2.11 The address of the Subscriber furnished by the Subscriber on the signature
page hereof is the Subscriber’s principal business address.

2.12 The Subscriber has full power and authority (corporate or otherwise) to
execute, deliver, and perform this Agreement and to purchase the Shares and has
taken all action necessary to authorize the execution, delivery and performance

 

35



--------------------------------------------------------------------------------

of this Agreement. This Agreement constitutes the legal, valid and binding
obligation of the Subscriber, enforceable against the Subscriber in accordance
with its terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies, and to limitations
of public policy.

2.13 The Subscriber (a) is authorized and qualified to become an investor in the
Company and the person signing this Agreement on behalf of such entity has been
duly authorized by such entity to do so and (b) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization.

2.14 No authorization, approval, consent or license of any person is required to
be obtained for the purchase of the Shares by the Subscriber, other than as have
been obtained and are in full force and effect. The execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
hereby shall not, result in any violation of or constitute a default under any
material agreement or other instrument to which the Subscriber is a party or by
which the Subscriber or any of its properties are bound, or to the best of the
Subscriber’s knowledge, any permit, franchise, judgment, order, decree, statute,
rule or regulation to which the Subscriber or any of its businesses or
properties is subject.

3 REPRESENTATIONS BY AND COVENANTS OF THE COMPANY.

The Company hereby represents and warrants to the Subscriber as of the date
hereof and the Closing Date that:

3.1 The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and has full
corporate power and authority to conduct its business as currently conducted.
The Company is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which such qualification is necessary,
except to the extent that the failure to be so qualified or in good standing
would not reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the business, operations, conditions (financial or
otherwise), assets or results of operations of the Company and its subsidiaries
as a whole (a “Material Adverse Effect”). The Company is not the subject of any
pending or, to its knowledge, threatened investigation or administrative or
legal proceeding in any state, federal or local jurisdiction.

3.2 (a) The authorized capital stock of the Company consists of 50,000,000
shares of capital stock, of which 45,000,000 are designated Common Stock and
5,000,000 of which are designated preferred stock. As of the date hereof, there
were 19,565,304 shares of Common Stock issued and outstanding, all of which are
duly authorized, validly issued, fully paid and non-assessable and no shares of
preferred stock outstanding. In addition, there are 4,927,880 shares of Common
Stock reserved for issuance pursuant to outstanding options and warrants. All of
the Shares issued by the Company have been issued in accordance with all
applicable federal and other securities laws. Other than as set forth above,
there are no other options, warrants, calls,

 

36



--------------------------------------------------------------------------------

rights, commitments or agreements of any character to which the Company is a
party or by which the Company is bound or obligating the Company to issue,
deliver, sell, repurchase or redeem, or cause to be issued, delivered, sold,
repurchased or redeemed, any shares of the capital stock of the Company or
obligating the Company to grant, extend or enter into any such option, warrant,
call, right, commitment or agreement. There are no preemptive rights or rights
of first refusal or similar rights which are binding on the Company permitting
any person to subscribe for or purchase from the Company shares of its capital
stock pursuant to any provision of law, the Company’s Certificate of
Incorporation or the Company’s By-laws, or pursuant to any agreement, contract
or understanding to which the Company is a party. There are no shares or
instruments containing anti-dilution or similar provisions that shall be
triggered by the issuance of the Shares as described in this Agreement. Except
as set forth in the SEC Filings, the Company does not own, directly or
indirectly, any stock, partnership interest, joint venture interest or any other
equity interest in, or security issued by, any person.

(b) The Shares have been duly authorized and, when issued, delivered and paid
for in the manner set forth in this Agreement, shall be duly authorized, validly
issued, fully paid and non-assessable. No further approval or authority of the
stockholders or the Board of Directors of the Company shall be required for the
issuance and sale of the Shares to be sold by the Company as contemplated
herein.

3.3 The Company has all power and authority (corporate or otherwise) to enter
into this Agreement and to consummate the transactions contemplated hereby. All
corporate action on the part of the Company, its directors and stockholders
necessary for the authorization, execution, delivery and performance of this
Agreement by the Company, the authorization, sale, issuance and delivery of the
Shares contemplated herein and the performance of the Company’s obligations
hereunder has been taken. This Agreement has been duly executed and delivered by
the Company and constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to laws of general application relating to bankruptcy, insolvency and the relief
of debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies, and to limitations of public policy.

3.4 (a) The execution and delivery by the Company of this Agreement and the
consummation of the transactions contemplated hereby shall not result in the
violation of any law, statute, rule, regulation, order, writ, injunction,
judgment or decree of any court or Governmental Authority to or by which the
Company or any subsidiary thereof is bound, or of any provision of the
Certificate of Incorporation or By-Laws of the Company, and shall not conflict
with, or result in a breach or violation of, any of the terms or provisions of,
or constitute (with due notice or lapse of time or both) a default under, any
lease, loan agreement, mortgage, security agreement, trust indenture or other
agreement or instrument to which the Company or any subsidiary thereof is a
party or by which it is bound or to which any of its properties or assets is
subject, nor result in the creation or imposition of any lien upon any of the
properties or assets of the Company or any subsidiary thereof where such
violation, breach, default or imposition would reasonably be likely to result in
a Material Adverse Effect.

 

37



--------------------------------------------------------------------------------

(b) No material consent, approval, authorization or other order of any
Governmental Authority or other third-party is required to be obtained by the
Company or any subsidiary thereof in connection with the authorization,
execution and delivery of this Agreement or with the authorization, issue and
sale of the Shares, except such filings as may be required to be made with the
SEC, any stock exchange or quotation service and with any state or foreign blue
sky or securities regulatory authority.

3.5 All reports required to be filed by the Company since January 1, 2005 under
the Exchange Act have been duly filed with the SEC, complied at the time of
filing in all material respects with the requirements of their respective forms
and the rules and regulations thereunder, except to the extent updated or
superseded by any subsequently filed report, were complete and correct in all
material respects as of the dates at which the information was furnished, and
such reports did not contain (as of their respective dates) any untrue
statements of a material fact nor omitted to state any material fact necessary
in order to make the statements contained therein, in light of the circumstances
under which they were made, not misleading, or if amended, as so amended.

3.6 Neither the Company nor any person acting on behalf of the Company has
offered or sold any of the Shares by any form of general solicitation or general
advertising.

3.7 To the best of the Company’s knowledge, the Company owns, or has the right
to use, all patents, trademarks, service marks, trade names, copyrights,
licenses, trade secrets or other proprietary rights necessary to its business as
now conducted without conflicting with or infringing upon the right or claimed
right of any person under or with respect to any of the foregoing. The Company
has not received any communications alleging that the Company has violated the
patents, trademarks, service marks, trade names, copyrights or trade secrets or
other proprietary rights of any other person or entity. The Company is not aware
of any violation by a third party of any of the Company’s patents, trademarks,
service marks, trade names, copyrights, trade secrets or other proprietary
rights.

3.8 Except as disclosed in the SEC Reports filed on or prior to the execution
date of this Agreement: (i) the Company has not incurred any material
liabilities or obligations, indirect, or contingent, or entered into any
material oral or written agreement or other transaction which is not in the
ordinary course of business or which could reasonably be expected to result in a
material reduction in the future earnings or prospects of the Company;
(ii) except as described in the SEC filings made prior to the execution date of
this Agreement, the Company has not paid or declared any dividends or other
distributions with respect to its capital stock and the Company is not in
default in the payment of principal or interest on any outstanding debt
obligations; (iii) there has not been any change in the capital stock of the
Company other than the sale of the Shares, shares or options issued pursuant to
stock option plans or purchase

 

38



--------------------------------------------------------------------------------

plans approved by the Company’s Board of Directors; and (iv) there has not been
any other event or change that would have, individually or in the aggregate, a
Material Adverse Effect.

3.9 The financial statements of the Company and the related notes contained in
the SEC filings made by the Company prior to the execution date of this
Agreement present fairly, in accordance with generally accepted accounting
principles, the financial position of the Company as of the dates indicated, and
the results of its operations, cash flows and the changes in shareholders’
equity for the periods therein specified, subject, in the case of unaudited
financial statements for interim periods, to normal year-end audit adjustments.
Such consolidated financial statements (including the related notes) have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis throughout the periods therein specified, except that
unaudited financial statements may not contain all footnotes required by
generally accepted accounting principles. The Company has to the extent required
complied in all material respects with the Sarbanes-Oxley Act of 2002.

4 CONDITIONS TO OBLIGATIONS OF EACH PARTY.

4.1 The Company’s obligation to complete the sale and issuance of the Shares to
the Subscriber at the Closing is subject to the fulfillment on or prior to the
Closing of the following conditions, which conditions may be waived at the
option of the Company to the extent permitted by law:

(a) The representations and warranties made by the Subscriber in Article 2
hereof shall be true and correct when made, and shall be true and correct on and
as of the Closing Date.

(b) All covenants, agreements and conditions contained in this Agreement to be
performed by the Subscriber on or prior to such sale and issuance shall have
been performed or complied with in all material respects.

(c) There shall not then be in effect any legal or other order enjoining or
restraining the transactions contemplated by this Agreement.

(d) There shall not be in effect any law, rule or regulation prohibiting or
restricting the issuance and sale of the Shares or requiring any consent or
approval of any person which shall not have been obtained to issue or sell the
Shares, or in either case to otherwise consummate the transactions contemplated
hereby (except as otherwise provided in this Agreement).

(e) The Company shall have received the License executed by the Subscriber.

4.2 The Subscriber’s obligation to purchase the Shares at the Closing is subject
to the fulfillment on or prior to the Closing of the following conditions, which
conditions may be waived at the option of the Subscriber to the extent permitted
by law:

(a) The representations and warranties made by the Company in Article 3 hereof
shall be true and correct when made, and shall be true and correct on and as of
the Closing Date (except for any representation or warranty that speaks as of a
specific date, which shall be true and correct as of such date).

 

39



--------------------------------------------------------------------------------

(b) All covenants, agreements and conditions contained in this Agreement to be
performed by the Company on or prior to such purchase shall have been performed
or complied with in all material respects.

(c) There shall not then be in effect any legal or other order enjoining or
restraining the transactions contemplated by this Agreement.

(d) There shall not be in effect any law, rule or regulation prohibiting or
restricting the issuance and sale of the Shares or requiring any consent or
approval of any person which shall not have been obtained to issue or sell the
Shares, or in either case to otherwise consummate the transactions contemplated
hereby (except as otherwise provided in this Agreement).

5 COVENANTS OF COMPANY

5.1 The Company agrees to use commercially reasonable efforts:

(a) to make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act;

(b) to file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Securities Exchange Act
of 1934, as amended (the “Exchange Act”); and

(c) to furnish to the Subscriber upon request a written statement by the Company
as to its compliance with the reporting requirements of said Rule 144, and of
the Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents of the
Company as the Subscriber may reasonably request to avail itself of any similar
rule or regulation of the SEC allowing it to sell any such securities without
registration.

5.2 At any time commencing on June 1, 2006, if the Company shall determine to
proceed with the actual preparation and filing of a registration statement under
the Securities Act in connection with the proposed offer and sale of any of its
securities by it or any of its security holders (other than a registration
statement on Form S-4, S-8 or other limited purpose form), then the Company will
give written notice of its determination to Subscriber. Upon the written request
from Subscriber, within twenty (20) days after receipt of any such notice from
the Company, the Company will, except as herein provided, cause all of the
Shares (the “Registrable Securities”) to be included in such registration
statement, all to the extent requisite to permit the sale or other disposition
by the Subscriber; provided, further, that nothing herein shall prevent the

 

40



--------------------------------------------------------------------------------

Company from, at any time, abandoning or delaying any registration. If any
registration pursuant to this Section 5.2 shall be underwritten in whole or in
part, the Company may require that the Registrable Securities requested for
inclusion to be included in the underwriting on the same terms and conditions as
the securities otherwise being sold through the underwriters. The right of the
Subscriber to have shares registered pursuant to this Section 5.2 shall cease at
such time as the Shares are freely saleable without the volume limitations of
Rule 144.

6 MISCELLANEOUS.

6.1 This Agreement shall not be changed, modified or amended except by a writing
signed by the parties to be charged, and this Agreement may not be discharged
except by performance in accordance with its terms or by a writing signed by the
party to be charged.

6.2 This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of North Carolina, excluding that body of law known
as choice of law, and shall be binding upon the parties hereto in the United
States and worldwide. All disputes with respect to this Agreement shall be
brought and heard either in the North Carolina state courts located in
Mecklenburg County, North Carolina, or the federal district court for the
Eastern District of North Carolina located in Raleigh, North Carolina. The
parties to this Agreement each consent to the in personam jurisdiction and venue
of such courts. The parties agree that service of process upon them in any such
action may be made if delivered in person, by courier service, by telegram, by
facsimile or by first class mail, and shall be deemed effectively given upon
receipt.

6.3 The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

6.4 It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.

6.5 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

 

41



--------------------------------------------------------------------------------

6.6 This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.

6.7 The Subscriber represents and warrants that it has neither engaged,
consented to nor authorized any broker, finder or intermediary to act on its
behalf, directly or indirectly, as a broker, finder or intermediary in
connection with the transactions contemplated by this Agreement. The Subscriber
hereby agrees to indemnify and hold harmless the Company from and against all
fees, commissions or other payments owing to any such person acting on behalf of
the Subscriber hereunder.

6.8 Any covenant, agreement, representation or warranty made by the Company and
the Subscriber herein that by its terms provides that it shall be performed, in
whole or in part, after the Closing Date, including, without limitation,
Articles 5.1 and 5.2, shall survive the execution of this Agreement and the
delivery to the Subscriber of the Shares.

 

42



--------------------------------------------------------------------------------

In witness whereof, each of the parties has caused this Subscription Agreement
to be signed by its duly authorized representative.

 

DAINIPPON SUMITOMO PHARMA CO., LTD.

 

Signature

Kenjiro Miyatake

Name Typed or Printed

President

Title

6-8 Doshomachi 2-chome, Chuo-ku

Address

Osaka, Osaka 541-0045

City, State and Zip Code

+81-6-6503-4900

Facsimile Number

 

CHELSEA THERAPEUTICS INTERNATIONAL, LTD. By:  

 

Name:   Simon Pedder, Ph.D. Title:   President and Chief Executive Officer

 

43



--------------------------------------------------------------------------------

EXHIBIT F

SUPPLY AGREEMENT

This Supply Agreement (the “Agreement”) is entered into as of the [    ] day of
[            ], 200[  ] (the “Effective Date”) by and between Dainippon Sumitomo
Pharma Co., Ltd., a Japanese corporation having a place of business at 6-8
Doshomachi 2-chome, Chuo-ku, Osaka 541-0045, Japan (hereinafter called “DSP”),
and Chelsea Therapeutics, Inc., a Delaware corporation having a place of
business at 13950 Ballantyne Corporate Place, Suite 325, Charlotte, NC 28277,
U.S.A. (hereinafter called “Chelsea”). DSP and Chelsea may be referred to herein
individually as a “Party” or together, as the “Parties”.

INTRODUCTION

WHEREAS, DSP and Chelsea have executed the Exclusive License Agreement dated
[            ], 200[  ] for “L-DOPS” (the “License Agreement”) under which DSP
grants Chelsea the licenses and rights under certain intellectual property
rights to develop and commercialize L-DOPS in the Territory; and

WHEREAS, in the License Agreement, DSP and Chelsea agree to execute a supply
agreement which sets forth the terms and conditions of the supply of the
Compound.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, DSP and Chelsea agree as follows:

 

1. DEFINITIONS

 

1.0 As used herein, the following terms shall have the respective meanings set
forth below. Capitalized terms not defined herein shall have the meaning set
forth in the License Agreement.

 

1.1 “Affiliate” shall mean any person, partnership, joint venture, limited
liability company, corporation or other legal entity recognized in the world,
including but not limited to subsidiaries, now or hereafter existing, in which a
Party is directly or indirectly owned or controlled by, under common ownership
or control with, or that owns or controls the subject Party. For purposes of
this paragraph, “own” or “control” means direct or indirect ownership or control
of:

 

  (a) at least fifty percent (50%) of the outstanding shares or securities
entitled to vote for the election of directors or similar managing authority of
the subject entity, if such entity has voting shares or stock or other voting
securities;

 

  (b) at least fifty percent (50%) of the ownership interest representing the
right to make the decisions for the subject entity, if such entity does not have
voting shares or stock or other voting securities; or

 

44



--------------------------------------------------------------------------------

  (c) any other ability or power to elect at least one-half of the board of
directors or similar managing authority of the subject entity, whether by
contract or otherwise.

 

1.2 “cGMPs” shall mean the standards established by the FDA for current Good
Manufacturing Practices, as specified in the Quality System Regulations set
forth at 21 CFR Parts 210 and 211.

 

1.3 “Commercially Reasonable Efforts” shall mean efforts consistent with those
generally utilized by companies of a similar size for their own internally
developed pharmaceutical products of similar market potential, at a similar
stage of their product life taking into account the existence of other
competitive products in the market place or under development, the proprietary
position of the product, the regulatory structure involved, the anticipated
profitability of the product and other relevant factors. It is understood that
such product potential may change from time to time based upon changing
scientific, business and marketing and return on investment considerations.

 

1.4 “Compound” shall mean the active pharmaceutical ingredient
dihydroxyphenylserine contained in the Licensed Product.

 

1.5 “DMF” shall have the meaning set forth in Section 2.3.

 

1.6 “Effective Date” shall mean the date first set forth above.

 

1.7 “FDA” shall mean the United States Food and Drug Administration.

 

1.8 “Finished Product” shall mean a packaged and labeled Licensed Product for
commercial sale.

 

1.9 “First Commercial Sale” shall mean the first shipment of commercial
quantities of any Finished Product sold to a Third Party by Chelsea, its
Affiliate or Sublicensee in any country of the Territory after receipt of
Marketing Authorization Approval in such country. Sales for test marketing,
sampling and promotional uses or clinical trial or research purposes or
compassionate uses shall not be considered to constitute a First Commercial
Sale.

 

1.10 “L-DOPS” shall mean L-threo-3,4-dihydroxyphenylserine.

 

1.11 “Manufacturing Costs” shall mean, with respect to DSP’s manufacturing and
supply of Compound to Chelsea hereunder, direct costs of all raw materials and
direct labor used or consumed in such manufacture, packaging costs and expenses,
quality assurance and quality control related expenses all of the foregoing
shall be reasonable, documented, and as calculated in accordance with generally
accepted accounting principles in Japan.

 

1.12 “Manufacturing Technology” shall mean all methods, processes, technology,
information, data, results of tests, studies, and analyses, whether patentable
or not, which are specifically related to the manufacturing process of the
Compound and/or the Licensed Product, owned or controlled by DSP or its
Affiliates as of the Effective Date or during the term of this Agreement.

 

45



--------------------------------------------------------------------------------

1.13 “Marketing Authorization Approval” shall mean all approvals, licenses,
registrations or authorizations required by or from the Regulatory Authority in
the Territory for sale and marketing of the Finished Product in its
jurisdiction, including any applicable pricing, final labeling and reimbursement
approvals of such Regulatory Authority.

 

1.14 “Regulatory Authority” shall mean any applicable government authorities
regulating or otherwise exercising authority with respect to making, importing,
exporting, using, selling, offering for sale, or otherwise disposing of the
Compound, the Licensed Product or the Finished Product, including any and all
discovery, research, development, registration, modification, enhancement,
improvement, manufacture, storage, formulation, transportation, distribution,
promotion and marketing activities related thereto, in the Territory under this
Agreement, including but not limited to the FDA in the USA.

 

1.15 “Specifications” shall mean those specifications pertaining to the Compound
set forth in the DMF, and as described in Exhibit A hereto and made a part
hereof, as modified to comply with the specifications pertaining to the Compound
set forth in the Marketing Authorization Approval for the Licensed Product or as
otherwise modified from time to time in accordance with Section 5.2.

 

1.16 “Sublicensee” shall mean any sublicensee of Chelsea with respect to the
licenses and rights granted under the License Agreement.

 

1.17 “Supply Term” shall mean the period from the Effective Date (as defined in
Section 1.6 above) until expiration or termination of the License Agreement.

 

1.18 “Territory” shall mean all countries of the world, excluding Japan, Korea,
China and Taiwan.

 

1.19 “Third Party” shall mean a person or entity other than (a) DSP, any of its
Affiliates or licensees for L-DOPS other than Chelsea, or (b) Chelsea, any of
its Affiliates or Sublicensees.

 

2. SUPPLY OF COMPOUND

 

2.1 Subject to the terms and conditions of this Agreement and the License
Agreement, DSP shall supply Chelsea with, and Chelsea shall purchase from DSP,
all of its requirements of the Compound to be used for manufacture and sale of
the Finish Product by Chelsea, its Affiliates and Sublicensees in the Territory.

 

2.2 The Joint Committee (as described in Section 3.1 of the License Agreement)
shall meet as mutually agreed upon to discuss the performance of this Agreement;
provided, however, that the Joint Committee shall have no authority to amend
this Agreement, except that they shall have the power to make the decisions
described in Sections 5.1 and 5.2 hereof. In case that the Joint

 

46



--------------------------------------------------------------------------------

Committee cannot reach unanimous agreement regarding any such matter, the matter
in dispute shall be discussed in good faith by the presidents or other
representatives of the Parties to have amicable solution and the Parties shall
make their best efforts to have amicable solution on the matter within ninety
(90) days. In case the Parties fail to amicably solve the matter within the
ninety (90)-day period, the matter shall be solved pursuant to Section 12.3.

 

2.3 DSP agrees (i) that, with respect to the manufacture of the Compound, it
will, on or before June 1, 2007, establish and maintain a Type II FDA Drug
Master File (No.                     ) (“DMF”) in accordance with the
requirements of the FDA, as well as any comparable files required by Regulatory
Authorities in other countries within the Licensed Territory, (ii) immediately
following the filing of the DMF, to provide Chelsea with letters of access to
the DMF and any other comparable files and (iii) to further provide Chelsea with
all necessary and useful information and data regarding the manufacture of the
Compound to the extent necessary for Chelsea to prepare and defend any inquiries
from the FDA and to satisfy regulatory requirements in the Licensed Territory.
DSP further agrees to use Commercially Reasonable Efforts to assist Chelsea with
respect to the DMF in obtaining Marketing Authorization Approval from FDA, as
well as from any other government or agency which may be required for the
marketing of the Licensed Product in any other country within the Licensed
Territory.

 

3. FORECASTING AND ORDERING

 

3.1 Supply Forecast

 

  3.1.1 Initial Projection

Eighteen (18) months prior to the beginning of the calendar quarter which
contains the expected date of the First Commercial Sale in the Territory, the
Parties shall discuss in good faith the projected quantity requirements of the
Compound for the first three (3) years following the First Commercial Sale in
the Territory.

 

  3.1.2 Rolling Forecast

Twelve (12) months prior to the beginning of the calendar quarter which contains
the expected date of the First Commercial Sale in the Territory, Chelsea shall
provide DSP with a good faith forecast of quantity requirements of the Compound
for three (3) years following the First Commercial Sale in the Territory,
including the quarterly quantities of the Compound for the first year and the
yearly quantities of the Compound for the subsequent two (2) years. Chelsea
shall update such forecast for the three (3)-year period on a rolling basis by
the end of every calendar quarter thereafter during the term of this Agreement.

 

47



--------------------------------------------------------------------------------

 

3.2 Firm Order

The first quarter of the rolling forecast placed by Chelsea pursuant to
Section 3.1.2 above shall be deemed as a firm order. Chelsea shall designate a
delivery date within the applicable calendar quarter at the time the forecast
becomes a firm order. The quantity of the Compound in the firm order shall not
be less than [*] percent ([*]%) nor more than [*] percent ([*]%) of the quantity
specified in the latest forecast for the same quarter. In case the quantity in
the firm order exceeds [*] percent ([*]%) of that in the latest forecast, DSP’s
failure to supply the quantities exceeding [*] percent ([*]%) of that in the
latest forecast shall not constitute a breach of this Agreement.

 

3.3 Postponement

Prior to receiving Marketing Authorization Approval in any country of the
Territory, Chelsea may change the expected date of First Commercial Sale, at no
cost to Chelsea, by notifying DSP in writing. Thereafter but prior to receiving
Marketing Authorization Approval, Chelsea may postpone the expected date of
First Commercial Sale one or more additional times (each, a “Postponement”) upon
written notice to DSP. In the event of a Postponement, other than due to a delay
by DSP, Chelsea shall be responsible for the costs of the Compound ordered under
any Firm Order (whether such orders have been delivered by DSP or not) subject
to the conditions set forth in Sections 4 and 5, and Chelsea and its
sublicensees shall have no other responsibility to DSP as a result of such
Postponement. DSP agrees that, provided that Chelsea is using Commercially
Reasonable Efforts to achieve the First Commercial Sale, there shall be no limit
on the number of Postponements or the duration of any Postponement, to the
extent reasonable, that may be made by Chelsea prior to receiving Marketing
Authorization Approval in any country of the Territory.

 

3.4 Minimum Order Quantity

The minimum order quantity (lot) per shipment shall be [*] kilograms ([*]kg) of
the Compound.

 

3.5 Allocation in Case of Shortage

In the event that the Compound is, or is anticipated by DSP to be, in short
supply, DSP shall notify Chelsea in writing of such circumstances as soon as
possible, including the underlying reasons for such shortage.

Under the foregoing circumstances, DSP shall allocate to Chelsea an amount of
the Compound proportionate to the quantity of Chelsea’s rolling forecast for the
twelve (12)-month period immediately preceding such shortage divided by the
total forecasted demand for the Compound of DSP and all of DSP’s customers
(including Chelsea) for the same period, provided that DSP shall reserve the
right to adjust the foregoing allocation scheme, taking into account any
prevailing ethical considerations and the relative strategic and financial
significance of the markets involved.

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

48



--------------------------------------------------------------------------------

3.6 Minimum Purchase Requirement

Chelsea recognizes that DSP will need some initial investment to satisfy
estimated Chelsea’s requirements for the Compound and therefore, Chelsea agrees
to purchase at least [*] kilograms ([*]kg) of the Compound from DSP hereunder
during the Supply Term after any Marketing Authorization Approval is obtained,
taking such DSP’s investment into due consideration.

 

4. DELIVERY

 

4.1 Delivery Terms

All of the Compound shall be delivered to Chelsea or such other co-signee as may
be designated by Chelsea FCA (as defined by INCOTERMS 2000 as amended) at Kansai
International Airport, Osaka, Japan.

 

4.2 Risk and Title

Except as provided for in Section 5, the risk of loss and damage for, and the
title in, the Compound supplied hereunder shall pass to Chelsea upon delivery of
the Compound by DSP to the carrier designated by Chelsea at Kansai International
Airport, Osaka, Japan.

 

5. QUALITY CONTROL

 

5.1 Conformity

All of the Compound supplied by DSP for the commercial use under this Agreement
shall conform to the Specifications and cGMPs of the USA. In the event any laws,
rules and regulations in the Territory, other than cGMPs of the USA, required
DSP to modify the Specifications, DSP shall use its Commercially Reasonable
Efforts to comply with such laws, rules and regulations. Any reasonable and
documented costs and expenses unanimously agreed to by the Joint Committee,
solely to meet and to satisfy the requirements of any laws, rules and
regulations in the Territory, including cGMPs of the USA, shall be reimbursed to
DSP by Chelsea according to the method of payment as determined by the Joint
Committee, provided that in case that the Joint Committee does not approve the
investment for the purpose of this Section 5.1 proposed by DSP and/or Chelsea,
DSP shall have no obligation to invest in and implement such requirements and
shall have no liability for non-implementation of such requirements.

 

5.2 Change Control

In the event that DSP intends any change in the Specifications, the location of
the manufacture, the manufacturing process, or the raw materials, which requires
approval of the Regulatory Authority, DSP shall first give a prior written
notice to Chelsea and then obtain an approval from the Regulatory Authority,
provided that prior to implementation of such change that requires Chelsea to
pay the cost for, all such proposed changes, including amount and method of
payment by

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

49



--------------------------------------------------------------------------------

Chelsea, shall be unanimously approved by the Joint Committee and then, all such
proposed changes shall be approved by the applicable Regulatory Authority. In
case that the Joint Committee does not approve such proposed changes, DSP shall
have no obligation to invest in and implement such proposed changes and shall
have no liability for non-implementation of such proposed changes.

 

5.3 Release

DSP shall perform quality assurance test of all the batches of the Compound
manufactured by DSP in accordance with the methods of analysis and the
Specifications approved by the FDA and shall release only the Compound from the
batches which passed such quality assurance test. DSP shall furnish Chelsea with
signed original certificates of quality assurance test for each batch of the
Compound (the “Certificate of Analysis”). Such Certificate of Analysis shall
certify with respect to each shipment and batch (identified by batch number)
(i) the quantity of the shipment, and (ii) that the Compound delivered meets the
Specifications, as well as any further information required by the relevant
Regulatory Authority that Chelsea may have previously notified DSP is necessary.
Chelsea or the Sublicensee shall be under no obligation to accept any shipment
of Compound which does not accompany Certificate of Analysis.

 

5.4 Acceptance

Promptly after receipt of the Compound, Chelsea shall perform confirmatory
quality assurance test of all the batches of the Compound in accordance with the
Specifications by itself or its designee and notify DSP in writing within forty
(40) days after receipt at Chelsea’s facilities or such other destination as may
be designated by Chelsea of each shipment of the Compound if the confirmatory
quality assurance test indicates that the delivered Compound does not meet the
Specifications. On Chelsea’s failure to notify DSP of the non-conformance to the
Specifications within such forty (40)-day period, Chelsea shall be deemed to
have accepted the delivered Compound.

Upon receipt by DSP of the notice of non-conformance from Chelsea, each Party
shall re-test the Compound which Chelsea alleges does not conform to the
Specifications. In the event that the Parties reach an agreement on the
non-conformance to the Specifications as a result of the above re-test, DSP
shall replace such Compound and the cost of the replacement reasonably incurred
by the Parties shall be borne by DSP.

If the results of the re-test performed by each Party are inconsistent, the
Parties shall have the Compound tested by a reputable Third Party testing
organization selected by mutual agreement of the Parties and cooperate in the
furnishing of necessary analytical methodology, subject to appropriate
safeguards of confidentiality, to such testing organization. The decision of
such Third Party testing organization shall be binding upon both Parties and the
Party whose test results are inconsistent with those of the Third Party testing
organization shall bear the costs of having such Third Party test the Compound.
In addition, if the

 

50



--------------------------------------------------------------------------------

decision of the Third Party testing organization shows that the Compound does
not meet the Specifications, DSP shall replace such Compound with no charge to
Chelsea. The non-conforming Compound shall be returned to DSP or destroyed by
Chelsea or its designee at the expense of DSP in accordance with DSP’s
instructions.

 

5.5 Inspection by Chelsea

Chelsea may inspect facilities of DSP or DSP’s Affiliate during normal business
hours of the facilities upon a reasonable prior written notice and DSP shall
accept or shall have its Affiliate accept such inspection to the extent such
facilities relate to the manufacture of the Compound.

DSP shall use Commercially Reasonable Efforts to have the Third Parties, who are
entrusted or contracted all or a part of manufacturing process of the Compound,
if any, accept the foregoing inspections by Chelsea.

 

5.6 Inspection by Regulatory Authority

DSP shall accept, have its Affiliate accept, and seek to have the Third Parties,
who are entrusted or contracted all or a part of manufacturing process of the
Compound, if any, accept, the inspection by the Regulatory Authority if it is
required for Chelsea to maintain the Marketing Authorization Approval. Chelsea
shall use Commercially Reasonable Efforts to obtain the information on such
inspection in advance and forward it to DSP. DSP shall permit Chelsea or
Chelsea’s Affiliates to be present at any inspection by the Regulatory
Authority. If any issue on the manufacturing of the Compound is raised in the
inspection by the Japanese, US and EU Regulatory Authorities, DSP shall inform
Chelsea of the issue.

 

5.7 Retention of Samples and Records

DSP shall retain samples from each lot of the Compound manufactured for Chelsea
in quantities sufficient for complete analysis and shall retain manufacturing
batch records of each lot of the Compound. DSP shall retain such samples and
records until the first (1st) anniversary of the expiration of the shelf life of
each lot or such longer period of time that Chelsea notifies DSP in writing is
required by applicable laws, rules or regulations. Chelsea shall also notify DSP
of any additional records that are required to be retained for such period of
time.

 

5.8 Quality Assurance Agreement

The Parties shall enter into a mutually agreed-upon quality assurance agreement
(“Quality Assurance Agreement”) which shall set forth in detail the quality
assurance arrangements and procedures of the Compound and the cGMP
responsibilities between the Parties.

 

51



--------------------------------------------------------------------------------

5.9 Customer Complaints

The Parties shall handle with customer complaints under the Quality Assurance
Agreement.

 

5.10 Formulation and Packaging

Chelsea shall at its sole cost, expense, risk and responsibility carry out the
formulation and packaging of the Finished Product. The formulation and packaging
shall be carried out in compliance with any and all applicable laws and
regulations of the Territory. Chelsea shall not sell, by itself through its
Affiliates and Sublicensees, the Finished Product which does not meet the
then-prevailing quality, specifications and test methods, formula and
manufacturing process.

Chelsea shall at DSP’s request and Chelsea’s expense, provide DSP with an
appropriate unit of samples of the Finished Product, together with manufacturing
report including certificate of analysis.

 

6. COMMERCIAL SUPPLY PRICE

 

6.1 The price of the Compound supplied to Chelsea hereunder for commercial use
(the “Commercial Supply Price”) shall be the Manufacturing Costs plus [*]
percent ([*]%) of such Manufacturing Costs. The Commercial Supply Price shall be
the amount in Japanese Yen on the basis of FCA Kansai International Airport in
Osaka, Japan, as defined by INCOTERMS 2000 as amended. In the event such
Commercial Supply Price exceeds an average price (excluding any special or
time-limited discount prices) quoted by a Third Party to Chelsea for the
Compound with substantially similar specifications (the “Market Price”) to the
Compound supplied by DSP as determined pursuant to Section 7.2 of the License
Agreement or as agreed upon between the Parties, Chelsea and DSP shall discuss
in good faith the possibility of reduction of the Commercial Supply Price to the
level of the Market Price. In the event Chelsea and DSP do not agree to the
reduction of the Commercial Supply Price within one hundred twenty (120) days of
the commencement of negotiations as a result of a good faith dispute, then
Chelsea may manufacture the Compound by itself or its designee reasonably
acceptable to DSP, and the royalty paid by Chelsea under Section 4.3 of the
License Agreement shall increase as provided for in Section 7.2 of the License
Agreement. Notwithstanding the foregoing, in the event DSP is unable to supply
Chelsea with the Compound in accordance with this Agreement, DSP shall provide
Chelsea with the Manufacturing Technology so that Chelsea may manufacture the
Compound by itself or its designee reasonably acceptable to DSP until DSP
becomes able to, and has intention to, supply the Compound pursuant to this
Agreement, and there shall be no such increase in royalty to be paid under the
License Agreement.

 

6.2 In the event of change in economic circumstances including increase in
expenses of raw materials of the Compound, Chelsea and DSP shall discuss in good
faith the reasonable revision of the Commercial Supply Price.

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

52



--------------------------------------------------------------------------------

6.3 Upon the written request of Chelsea, and not more than once in each calendar
year, DSP shall permit an independent certified public accounting firm selected
by Chelsea, to have access during normal business hours, and upon reasonable
prior written notice, to such records of DSP as may be reasonably necessary to
verify the Manufacturing Costs for the Compound supplied hereunder. In the event
the accounting firm reasonably concludes that an underpayment or overpayment was
made, such underpayment or overpayment shall be specified in a written report
issued by the accounting firm, along with the information on which such
conclusion is based. This report will be delivered promptly to DSP. If such
report concludes that an overpayment by more than five percent (5%) was made by
Chelsea, DSP shall reimburse Chelsea for the cost reasonably incurred for the
audit. The reimbursement of any such overpayment and the cost of the audit shall
be due and payable to Chelsea by DSP within sixty (60) days of the date of such
report. If such report concludes that an underpayment by more than five percent
(5%) was made by Chelsea, Chelsea shall pay to DSP the amount of any such
underpayment, which shall be due and payable to DSP by Chelsea within sixty
(60) days of the date of such report.

 

7. PAYMENTS

 

7.1 Payment Procedure

For each order for shipment of the Compound, DSP shall issue the invoice for the
shipment in Japanese Yen, based on the Commercial Supply Price set forth in
Section 6. Chelsea shall with each order deliver to DSP an irrevocable and
confirmed letter of credit payable at sight and issued by a recognized bank
accepted by DSP.

 

8. CONFIDENTIALITY

 

8.1 Definitions

“Confidential Information” means confidential or proprietary information, data
or know-how, whether provided in written, oral, visual or other form, provided
by one Party (the “Disclosing Party”) to the other Party (the “Receiving Party”)
in connection with this Agreement, including but not limited to, the terms of
this Agreement and information relating to the Disclosing Party’s existing or
proposed research, development efforts, patent applications, business or
products. Confidential Information shall not include any such information to the
extent that the information: (i) is already known to the Receiving Party (other
than under an obligation of confidentiality) at the time of disclosure (as
evidenced by written records of the Receiving Party); (ii) is or becomes
generally available to the public other than through any act or omission of the
Receiving Party; (iii) is disclosed to the Receiving Party without obligation of
confidentiality by a Third Party who had the legal right to disclose such
information; or (iv) is independently discovered or developed by or on behalf of
the Receiving Party without the use or benefit of the Confidential Information
of the Disclosing Party (as evidenced by written records of the Receiving
Party).

 

53



--------------------------------------------------------------------------------

8.2 Confidentiality

The Receiving Party shall keep in confidence all Confidential Information of the
Disclosing Party with the same degree of care it employs to maintain the
confidentiality of its own Confidential Information, but no less than a
reasonable degree of care. The Receiving Party shall not use such Confidential
Information for any purpose other than in performance of or exercise of its
rights or obligations under this Agreement or disclose the same to any person or
entity other than to the Receiving Party’s and its Affiliates’ (and, if
applicable, the Sublicensees’) employees, agents, or subcontractors who have a
need to know such Confidential Information to implement the terms of or exercise
of the Receiving Party’s rights or obligations under this Agreement. The
Receiving Party shall advise any employee, agent or subcontractor who receives
Confidential Information of the Receiving Party’s obligations, and the Receiving
Party shall ensure that all such agents, employees and subcontractors comply
with such obligations as if they had been a Party. The Receiving Party shall be
liable for breach of this Section 8 by any of its employees, agents or
subcontractors.

 

8.3 Permitted Disclosure and Use

The Receiving Party shall have the right to disclose Confidential Information
if, in the reasonable opinion of the Receiving Party’s legal counsel, such
disclosure is required by the applicable laws or regulations or the rules of any
stock exchange, provided that, to the extent reasonably practicable, the
Receiving Party gives adequate prior notice of such disclosure to the Disclosing
Party to permit the Disclosing Party to intervene and to request protective
orders or other confidential treatment. The Receiving Party shall cooperate
reasonably with any such efforts by the Disclosing Party.

 

8.4 Confidentiality of this Agreement

The terms of this Agreement shall be deemed Confidential Information of each
Party. Either Party may disclose the terms of this Agreement: (i) if, in the
opinion of its counsel, such disclosure is required by applicable laws or
regulations, provided that such Party shall seek appropriate confidentiality of
those portions of the Agreement for which confidential treatment or a protective
order is typically permitted by the relevant governmental authority; or (ii) as
necessary in connection with any financing, merger, strategic partnership, or
other similar transaction, subject to the execution of a confidentiality
agreement with the applicable Third Party that receives the information and
terms.

 

8.5 Return

Unless otherwise provided for in this Agreement, upon termination of this
Agreement, the Receiving Party shall return all documents or other media
containing Confidential Information of the Disclosing Party, except that each
Party may retain one copy of all Confidential Information solely for
establishing its obligations under this Agreement.

 

54



--------------------------------------------------------------------------------

8.6 Remedies

Money damages shall not be an adequate remedy if this Section 8 is breached and,
therefore, either Party may, in addition to any other legal or equitable
remedies, be entitled to seek an injunction or other equitable relief against
such breach or threatened breach without the necessity of posting any bond or
surety.

 

8.7 Survival

This Section 8 shall survive the expiration or termination of this Agreement for
a period of ten (10) years.

 

9. INDEMNIFICATION

 

9.1 Indemnification by Chelsea

Subject to Sections 9.3 and 9.4, Chelsea shall defend, indemnify and hold
harmless DSP and its Affiliates, other licensees for L-DOPS, and each of their
officers, directors, shareholders, employees, successors and assigns from and
against all claims of Third Parties, and all associated losses damages, claims,
payments (collectively, “Losses”), to the extent arising out of: (i) Chelsea’s
negligence or willful misconduct in performing any of its obligations or
exercising its rights under this Agreement; (ii) breach by Chelsea of any of its
representations, warranties, covenants, or agreements under this Agreement; or
(iii) any performance hereunder of Chelsea, its Affiliates, agents,
subcontractors or Sublicensees, except to the extent resulting from the
negligence or willful misconduct, breach of this Agreement, or failure to comply
with applicable laws or regulations, by DSP or its Affiliates, other licensees
for L-DOPS, any of their officers, directors, employees, contractors, agents,
other representatives, successors, or assigns.

 

9.2 Indemnification by DSP

Subject to Sections 9.3 and 9.4, DSP shall defend, indemnify and hold harmless
Chelsea and its Affiliates, Sublicensees and each of their officers, directors,
shareholders, employees, successors and assigns from and against all claims of
Third Parties, and all associated Losses, to the extent arising out of:
(i) DSP’s negligence or willful misconduct in performing any of its obligations
or exercising its rights under this Agreement; or (ii) breach by DSP of any of
its representations, warranties, covenants or agreements under this Agreement,
except to the extent resulting from the negligence or willful misconduct, breach
of this Agreement, or failure to comply with applicable laws or regulations, by
Chelsea or its Affiliates, Sublicensees, any of their officers, directors,
employees, contractors, agents, other representatives, successors, or assigns.

 

9.3 Procedure of Indemnification

A Party which intends to seek indemnification under this Section 9 (such Party
hereinafter referred to as the “Indemnitee”) for a Loss in respect to a claim by
a Third Party (“Third Party Claim”), shall promptly give written notice thereof
to

 

55



--------------------------------------------------------------------------------

the Party from whom indemnification is sought (such other Party hereinafter
referred to as the “Indemnitor”) within a reasonable period of time after the
assertion of such Third Party Claim; provided, however, that the failure to
provide written notice of such Third Party Claim within a reasonable period of
time shall not relieve Indemnitor of any of its obligations hereunder, except to
the extent that Indemnitor is materially prejudiced by such failure. Indemnitor
may assume the complete control of the defense, compromise or settlement of any
Third Party Claim (provided that any settlement of any Third Party Claim that:
(i) subjects Indemnitee to any non-indemnified liability; or (ii) admits fault
or wrongdoing on the part of Indemnitee shall require the prior written consent
of such Indemnitee, provided such consent shall not be unreasonably withheld),
including, at its own expense, employment of legal counsel, and at any time
thereafter Indemnitor shall be entitled to exercise, on behalf of Indemnitee,
any rights which may mitigate the extent or amount of such Third Party Claim;
provided, however, that if Indemnitor shall have exercised its right to assume
control of such Third Party Claim, Indemnitee (x) may, in its sole discretion
and at its own expense, employ legal counsel to represent it (in addition to the
legal counsel employed by Indemnitor) in any such matter, and in such event
legal counsel selected by Indemnitee shall be required to confer and cooperate
with the counsel of Indemnitor in such defense, compromise or settlement for the
purpose of informing and sharing information with Indemnitor; (y) shall, at
Indemnitor’s own expense, make available to Indemnitor those employees,
officers, contractors, and directors of Indemnitee whose assistance, testimony
or presence is necessary or appropriate to assist Indemnitor in evaluating and
in defending any such Third Party Claim; provided, however, that any such access
shall be conducted in such a manner as not to interfere unreasonably with the
operations of the businesses of Indemnitee; and (z) shall otherwise fully
cooperate with Indemnitor and its legal counsel in the investigation and defense
of such Third Party Claim.

 

9.4 Consequential Damages

IN NO EVENT SHALL EITHER PARTY OR ITS AFFILIATES OR CHELSEA’S SUBLICENSEES OR
DSP’S OTHER LICENSEES FOR L-DOPS BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL,
PUNITIVE, TREBLE OR CONSEQUENTIAL DAMAGES INCLUDING LOST PROFITS, WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER LEGAL THEORY.

 

10. EXPRESS WARRANTIES

 

10.1 The Parties intend and agree that this Agreement is not subject to the
Uniform Commercial Code in force in any state of the USA, and that no warranties
exist beyond these stated in this Agreement. EXCEPT FOR THE EXPRESS WARRANTIES
SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER
WRITTEN OR ORAL, OR EXPRESS OR

 

56



--------------------------------------------------------------------------------

IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR
THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 

11. TERM AND TERMINATION

 

11.1 Term

Unless otherwise mutually agreed to by the Parties or earlier terminated as
provided herein, this Agreement shall continue in effect for the Supply Term.

 

11.2 Early Termination of License Agreement

In the event that the License Agreement is early terminated prior to its
expiration, this Agreement shall be automatically terminated simultaneously, in
which case, each Party shall be entitled to the remedies set forth in the
License Agreement.

 

11.3 Termination for Material Breach

Either Party may, without prejudice to any other remedies available to it at law
or in equity, terminate this Agreement in the event that the other Party
materially breaches its obligations under this Agreement; provided that, if such
breach can be cured, the breaching Party shall have sixty (60) days after
receipt of written notice thereof from the non-breaching Party to cure such
breach. Any such termination shall become effective at the end of such 60-day
period unless the breaching Party has cured any such breach prior to the
expiration of such 60-day period (or, if such breach is capable of being cured
but cannot be cured within such 60-day period, the breaching Party has commenced
and used diligent efforts to cure such breach, provided that, in such instance,
such cure must have occurred within one hundred twenty (120) days after receipt
of written notice thereof from the non-breaching Party).

 

11.4 Termination for Bankruptcy

This Agreement may be terminated by either Party within thirty (30) days upon
written notice in case the other Party makes an assignment for the benefit of
creditors or become involved in receivership, bankruptcy (but excluding Chapter
11 bankruptcy under the U.S. Bankruptcy Act, and the Japanese Civil
Rehabilitation Law and the Japanese Corporate Reorganization Law) or other
insolvency or debtor relief proceedings, or any similar proceedings, or in
proceedings, voluntary or forced, whereby the other Party is limited in the free
and unrestrained exercise of its own judgment as to the carrying out of the
terms of this Agreement.

 

57



--------------------------------------------------------------------------------

11.5 Regulatory Responsibilities of Both Parties

Even after the termination for any ground, each Party shall comply with the
regulatory requirements which the Regulatory Authority of the relevant countries
imposes on the Parties, if any.

 

11.6 Outstanding Payments

Expiration or any termination of this Agreement for any reason shall not release
Chelsea from any obligation to make any payments to DSP under this Agreement
which were due and payable prior to the effective date of expiration or
termination. Upon the termination of this Agreement by DSP under Section 11.3 or
11.4, outstanding debts of Chelsea due to DSP shall become immediately due
irrespective of any payment terms previously agreed upon the Parties.

 

11.7 Accrued Rights and Surviving Clauses

Except as provided elsewhere, expiration or termination of this Agreement for
any reason shall be without prejudice to any rights that shall have accrued to
the benefit of any Party prior to such termination or expiration. Such
termination or expiration shall not relieve any Party from obligations that are
expressly or by implication intended to survive termination or expiration of
this Agreement, including but not limited to, definitions, rights to payment,
and Sections 7, 8, 9, 10, 11.5, 11.6, 11.7, and 12 and shall not affect or
prejudice any provision of this Agreement which is expressly or by implication
provided to come into effect on, or continue in effect after, such termination
or expiration.

 

12. MISCELLANEOUS PROVISIONS

 

12.1 Relationship of the Parties

For all purposes, Chelsea’s legal relationship under this Agreement to DSP shall
be that of independent contractor. This Agreement is not a partnership agreement
and nothing in this Agreement shall be construed to establish a relationship of
partners or joint venturers between the Parties.

 

12.2 Force Majeure

The occurrence of an event which materially interferes with the ability of a
Party to perform its obligations or duties hereunder, which is not within the
reasonable control of the Party affected (including any of its Affiliates and
Sublicensees), and which could not with the exercise of due diligence have been
avoided (“Force Majeure Event”), including but not limited to, fire, accident,
strike, riot, civil commotion, act of God, inability to obtain raw materials,
delay or errors by shipping companies or change in law, shall not excuse such
Party from the performance of its obligations or duties under this Agreement,
but shall merely suspend such performance during the Force Majeure Event. The
Party subject to a Force Majeure Event shall promptly notify the other Party in
writing of the occurrence and particulars of such Force Majeure Event and shall
provide the other Party, from time to time, with its best estimate of the
duration of such Force Majeure Event and with notice of the termination thereof.
The Party so

 

58



--------------------------------------------------------------------------------

affected shall use Commercially Reasonable Efforts to avoid or remove such
causes of non-performance as soon as is reasonably practicable. Upon termination
of the Force Majeure Event, the performance of any suspended obligation or duty
shall promptly recommence. The Party subject to the Force Majeure Event shall
not be liable to the other Party for any direct, indirect, consequential,
incidental, special, punitive, exemplary or other damages arising out of or
relating to the suspension or termination of any of its obligations or duties
under this Agreement by reason of the occurrence of a Force Majeure Event,
provided such Party complies in all material respects with its obligations under
this Section 12.2.

 

12.3 Governing Law and Arbitration

This Agreement shall be governed by and construed and enforced in accordance
with the laws of England, excluding that body of law known as choice of law, and
shall be binding upon the Parties in the United States and worldwide. All
disputes with respect to this Agreement which cannot be solved amicably between
the Parties shall be finally settled by arbitration held in the English language
in accordance with the Rules of Arbitration of International Chamber of
Commerce. The arbitration shall be held in Osaka, Japan if the arbitration is
initiated by Chelsea and in Charlotte, North Carolina, USA if the arbitration is
initiated by DSP. The award rendered by the arbitration shall in any case be
final and binding upon the Parties hereto. Judgment upon the award may be
entered in any court having jurisdiction thereof.

 

12.4 Assignment

This Agreement may not be assigned by either Party without the prior written
consent of the other Party; provided that either Party may, without such
consent, assign this Agreement, in whole or in part, to any of its Affiliates if
such Party guarantees the performance of this Agreement by such Affiliate; and
provided further that either Party may, without such consent, assign this
Agreement to a successor to all or substantially all of the assets or business
of such Party to which this Agreement relates, whether by merger, sale of stock,
sale of assets or other similar transaction. In any event, the assigning Party
shall provide the other Party with ten (10) business days’ prior written notice
of assignment. Any assignment in violation of this provision is void and without
effect. This Agreement shall be binding upon and inure to the benefit of the
Parties hereto, their permitted successors, legal representatives and assigns.

 

12.5 Notices

All demands, notices, consents, approvals, reports, requests and other
communications hereunder must be in writing, in English, and shall be deemed to
have been duly given only if delivered personally, by facsimile with
confirmation of receipt, by airmail (first class, postage prepaid), or by
overnight delivery using a globally-recognized carrier, to the Parties at the
following addresses:

DSP:

Dainippon Sumitomo Pharma Co., Ltd.

5-51, Ebie 1-chome, Fukushima-ku, Osaka 553-0001, Japan

Attn: Director, International Business Affairs

Facsimile: +81-6-6454-8162

 

59



--------------------------------------------------------------------------------

Chelsea:

Chelsea Therapeutics, Inc.

13950 Ballantyne Corporate Place, Suite 325, Charlotte, NC 28277, USA

Attn: Simon Pedder, Ph.D.

Facsimile: +1-704-752-1479

or to such other address as the addressee shall have last furnished in writing
in accord with this provision. Any such communication shall be deemed given:
(i) when delivered, if personally delivered or sent by facsimile on a business
day; (ii) on the seventh (7th) business day after posting, if sent by airmail;
(iii) on the fourth (4th) business day after dispatch, if sent by an
internationally recognized overnight courier; and (iv) upon receipt, if sent in
any other manner.

 

12.6 Severability

If any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, that provision shall be limited or eliminated to
the minimum extent necessary so that this Agreement shall otherwise remain in
full force and effect and enforceable.

 

12.7 Headings

The headings used in this Agreement have been inserted for convenience of
reference only and do not define or limit the provisions hereof.

 

12.8 Waiver

No waiver of any term or condition of this Agreement shall be effective unless
set forth in a written instrument that explicitly refers to this Agreement that
is duly executed by or on behalf of the waiving Party. No waiver by any Party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any prior, concurrent or future occasion. Except as
expressly set forth in this Agreement, all rights and remedies available to a
Party, whether under this Agreement or afforded by applicable law or otherwise,
shall be cumulative and not in the alternative to any other rights or remedies
that may be available to such Party.

 

12.9 Entire Agreement

This Agreement constitutes the entire agreement between the Parties hereto with
respect to the subject matter hereof and supersedes all previous agreements and
understandings between the Parties, whether written or oral, including but not
limited, to all proposals, negotiations, conversations, letters of intent,
memoranda of understanding or discussions, between Parties relating to the

 

60



--------------------------------------------------------------------------------

  subject matter of this Agreement and all past dealing or industry custom,
provided that in case of conflict between this Agreement and the License
Agreement, the License Agreement shall prevail.

12.10

  Modification   This Agreement may be altered, amended or changed only by a
writing making specific reference to this Agreement and the clause to be
modified, which amendment is signed by duly authorized representatives of
Chelsea and DSP.

12.11

  Counterparts   This Agreement may be executed in two (2) counterparts, each of
which, when executed, shall be deemed to be an original and both of which
together shall constitute one and the same document.

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement on the
dates indicated below.

 

DAINIPPON SUMITOMO PHARMA CO., LTD.     CHELSEA THERAPEUTICS, INC.

By

 

 

   

By

 

 

Name:

 

Kenjiro Miyatake

   

Name:

 

Simon Pedder, Ph.D.

Title:

 

President

   

Title:

 

President and Chief Executive Officer

Date:

     

Date:

 

 

62